Volume 1 of 2

                   FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MICHAEL JAMES BERGER, a single           
man also known as Magic Mike,
                   Plaintiff-Appellee,
                  v.
CITY OF SEATTLE; VIRGINIA                     No. 05-35752
ANDERSON, Director of Seattle
Center; MICHAEL ANDERSON,                      D.C. No.
                                             CV-03-03238-JLR
Emergency Service Manager for
Seattle Center; TEN UNKNOWN                     OPINION
EMPLOYEES/OFFICERS, of the Seattle
Center and the City of Seattle, all
in both their individual and
official capacities,
             Defendants-Appellants.
                                         
        Appeal from the United States District Court
           for the Western District of Washington
         James L. Robart, District Judge, Presiding

                  Argued and Submitted
       September 23, 2008—San Francisco, California

                      Filed June 24, 2009

  Before: Alex Kozinski, Chief Judge, Harry Pregerson,
       Stephen Reinhardt, Michael Daly Hawkins,
Kim McLane Wardlaw, Ronald M. Gould, Richard A. Paez,
Marsha S. Berzon, Richard C. Tallman, Milan D. Smith, Jr.
          and N. Randy Smith, Circuit Judges.

                              7741
7742           BERGER v. CITY OF SEATTLE
                Opinion by Judge Berzon;
            Dissent by Chief Judge Kozinski;
                Dissent by Judge Gould;
       Partial Concurrence and Partial Dissent by
                    Judge N.R. Smith
7746              BERGER v. CITY OF SEATTLE




                         COUNSEL

Elena Luisa Garella, Law Office of Elena Luisa Garella, Seat-
tle, Washington; Robert Corn-Revere, Davis Wright Tremaine
LLP, Washington, DC, for the plaintiff-appellee.

Gary Keese and Carlton W. Seu, Seattle City Attorney’s
Office, Seattle, Washington, for the defendants-appellants.

Sarah A. Dunne, American Civil Liberties Union, Seattle,
Washington on behalf of amicus curiae American Civil Liber-
ties Union.


                         OPINION

BERZON, Circuit Judge:

  In 2002, the City of Seattle promulgated a set of rules gov-
erning the conduct of visitors to one of its major attractions,
an 80-acre public park and entertainment complex known as
                   BERGER v. CITY OF SEATTLE                7747
the Seattle Center. The new rules regulated for the first time
the behavior of the Center’s street performers. We consider
today the constitutional validity of some of those rules.

   Among other provisions, the new rules required street per-
formers at the Seattle Center to obtain permits before per-
forming; set out specified locations for street performances
and established a first-come, first-served rule for using the
locations; allowed only passive solicitation of funds by street
performers; and prohibited any communication, by street per-
formers or anyone else, within thirty feet of visitors to the
Seattle Center who are waiting in line, attending an event, or
sitting in a spot available for eating or drinking. Following the
rules’ publication, “Magic Mike” Berger, a balloon artist and
frequent Seattle Center performer, filed a lawsuit challenging
the new regulations just outlined on the grounds that they vio-
late his First Amendment rights. The district court agreed with
Berger and so invalidated all five of the challenged rules. The
City now asks us to reverse, asserting that all the regulations
impose valid “time, place, or manner” restrictions on the
actions of street performers and other park-goers.

   For the reasons discussed below, we decline to do so. The
government bears the burden of justifying the regulation of
expressive activity in a public forum such as the Seattle Cen-
ter. See Perry Educ. Ass’n v. Perry Local Educators’ Ass’n,
460 U.S. 37, 45 (1983). The City of Seattle has failed to meet
this burden with respect to any of the rules challenged by Ber-
ger. We therefore affirm the district court’s grant of summary
judgment to Berger, except that we remand for further factual
development concerning the validity of the locational regula-
tion.

                       I.   Background

  The Seattle Center is a central venue for Seattle’s civic,
cultural, and social life. The Center’s roughly 80-acre expanse
of public space attracts over ten million visitors annually. It
7748                 BERGER v. CITY OF SEATTLE
is home to Seattle’s iconic Space Needle, and to museums,
sports arenas, theaters, and a performance hall. The Center’s
grounds also include twenty-three acres of outdoor public
park space.

   In 2002, the Seattle Center’s Director issued a revised set
of regulations concerning the use of the Center, known as the
Seattle Center Campus Rules (“Rules”).1 Among other mat-
ters, the Rules govern the use of the Center’s outdoor spaces.
Five of the Rules are relevant here: Rule F.1, which requires
“street performers” to obtain a permit before performing at
the Center and to wear a badge displaying that permit while
performing; Rule F.2, which sets forth the terms and condi-
tions for acquiring a “Street Performer Permit”; Rule F.3.a,
which bars street performers from “actively solicit[ing] dona-
tions”; Rule F.5, which limits street performances to sixteen
designated locations; and Rule G.4, which prohibits all Seattle
Center visitors, other than Center employees and licensed
concessionaires, from engaging in “speech activities” within
thirty feet of a “captive audience.” Rule C.5 defines a “captive
audience” as “any person or group of persons: 1) waiting in
line to obtain tickets or food or other goods or services, or to
attend any Seattle Center event; 2) attending or being in an
audience at any Seattle Center event; or 3) seated in any seat-
ing location where foods or beverages are consumed.”

   About a year after the Rules were promulgated, Michael
Berger, a balloon artist and Seattle street performer, filed the
complaint that gives rise to this appeal. In his complaint, Ber-
ger alleged that the five rules just summarized violate the First
Amendment both on their face and as applied to him. In 2005,
the district court granted Berger summary judgment as to his
facial challenges. Shortly thereafter, Berger and the City set-
tled his as-applied challenges. The City now timely appeals
the summary judgment.
  1
  The City has delegated its rulemaking authority over the Center to the
Center’s Director. See Wash. Mun. Code § 17.04.040.
                       BERGER v. CITY OF SEATTLE                        7749
                       II.   General Principles

  We review a district court’s legal determinations, including
constitutional rulings, de novo. See Berry v. Dep’t of Soc.
Servs., 447 F.3d 642, 648 (9th Cir. 2006). A district court’s
determinations on mixed questions of law and fact that impli-
cate constitutional rights are also reviewed de novo. See Cogs-
well v. City of Seattle, 347 F.3d 809, 813 (9th Cir. 2003).
Where, as here, the key “issues aris[e] under the First Amend-
ment,” we also conduct an independent review of the facts.
See Rosenbaum v. City & County of S.F., 484 F.3d 1142,
1152 (9th Cir. 2007).

   We begin our analysis with one bedrock principle: The pro-
tections afforded by the First Amendment2 are nowhere
stronger than in streets and parks, both categorized for First
Amendment purposes as traditional public fora. See Perry
Educ. Ass’n, 460 U.S. at 45; Long Beach Area Peace Network
v. City of Long Beach, 522 F.3d 1010, 1021 (9th Cir. 2008).
In such fora, the government’s right “to limit expressive activ-
ity [is] sharply circumscribed.” Perry Educ. Ass’n, 460 U.S.
at 45. Among traditional public fora, public parks such as the
Seattle Center are especially important locales for communi-
cation among the citizenry, as they “ ‘have immemorially
been held in trust for the use of the public and, time out of
mind, have been used for purposes of assembly, communicat-
ing thoughts between citizens, and discussing public ques-
tions.’ ” Grossman v. City of Portland, 33 F.3d 1200, 1204-05
(9th Cir. 1994) (quoting Hague v. CIO, 307 U.S. 496, 515
(1939)).3
  2
     The First Amendment states that “Congress shall make no law . . .
abridging the freedom of speech, . . . or the right of people peaceably to
assemble. . . .” U.S. Const. amend. I; see also Lovell v. City of Griffin, 303
U.S. 444, 450 (1938) (holding that the First Amendment’s prohibitions
also apply to state and local government rule-makers).
   3
     Although the City argued at the district court that the Seattle Center
was only a limited public forum and so subject to more stringent govern-
ment regulation than a traditional public forum, see Perry, 460 U.S. at 45-
46, it does not on appeal challenge the district court’s determination that
the “Seattle Center is a traditional public forum.” The record supports this
characterization, as Judge Smith ably demonstrates in his separate opinion.
7750                  BERGER v. CITY OF SEATTLE
   Despite the broad First Amendment protection accorded
expressive activity in public parks, “certain restrictions on
speech in the public parks are valid. Specifically, a municipal-
ity may issue reasonable regulations governing the time, place
or manner of speech.” Grossman, 33 F.3d at 1205; see also
Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288, 293
(1984). To pass constitutional muster, a time, place, or man-
ner restriction must meet three criteria: (1) it must be content-
neutral; (2) it must be “narrowly tailored to serve a significant
governmental interest”; and (3) it must “leave open ample
alternative channels for communication of the information.”
Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989)
(quoting Clark, 468 U.S. at 293).

  With these overarching principles in mind, we turn to an
evaluation of each of the challenged rules.

        III.   Rules F.1 & F.2: The Permit & Badge
                        Requirements

  A.    Overview

   Rule F.1 requires all “street performers” to obtain a permit
from the Director prior to performing on the Center’s
grounds. A “street performer” is “a member of the general
public who engages in any performing art or the playing of
any musical instrument, singing or vocalizing, with or without
musical accompaniment, and whose performance is not an
official part of an event sponsored by the Seattle Center or by
a Seattle Center licensee.”4 Rule C.15. Notably, a “street per-
former” need not be seeking payment from his audience to be
  4
   Music and performance art are forms of expressive activity protected
by the First Amendment. See Ward, 491 U.S. at 790; Schad v. Borough
of Mount Ephraim, 452 U.S. 61, 65-66 (1981) (“Entertainment, as well as
political and ideological speech, is protected; motion pictures, programs
broadcast by radio and television, and live entertainment, such as musical
and dramatic works fall within the First Amendment guarantee.”) (collect-
ing cases).
                   BERGER v. CITY OF SEATTLE                7751
covered by the permit and other requirements, nor need he be
a repeat performer at the Seattle Center. Permits are issued
“upon [the] Director’s satisfaction that the information set
forth in the [performer’s] application is true, the applicant has
executed a statement stating that he or she will comply with
applicable law and all provisions of the Seattle Center rules,
and has paid the applicable application fee.” Rule F.1. The
permits are presumptively valid for one year, Rule F.2, and
allow permit-holders to perform “at designated locations on
the Seattle Center campus.” Rule C.16. Rule F.1 also man-
dates that “[p]ermits, when issued, shall be evidenced by a
badge that shall be worn or displayed by the performer in
plain view at all times during a performance.”

   The permitting requirement outlined in Rule F.1 is note-
worthy for what it does not cover. It places no limitation, for
example, on the number of street performer permits that the
Director may issue in a given year. Nor does the required per-
mit assign particular performers to specific venues or perfor-
mance times. Instead, “[p]erformance locations are available
on a first come first served basis” and “may not be ‘saved’ or
‘reserved.’ ” Rule F.4.

   Rule F.2 sets forth the “terms and conditions” governing
the permits, including the grounds for their revocation.
Although the City represents that the Rules provide the Direc-
tor with no discretion to deny a permit application, the lan-
guage of Rule F.2 suggests otherwise. According to the Rule,
the Director may deny or condition a permit “as appropriate
to protect the health, safety and welfare of the public and/or
the campus; to protect property; to avoid or limit interference
with other uses or users of the campus; [and] to minimize dis-
turbance of the surrounding neighborhood.” The Director may
also require the performer to obtain insurance, supply a secur-
ity deposit, and/or post a bond. A permit may be revoked by
the Director “for convenience,” so long as the Director pro-
vides the performer with notice.
7752               BERGER v. CITY OF SEATTLE
  B.     Constitutionality of Rules F.1 and F.2

    1.    Single-Speaker Registration Requirements

   [1] A permitting requirement is a prior restraint on speech
and therefore bears a “ ‘heavy presumption’ ” against its con-
stitutionality. See Forsyth County v. Nationalist Movement,
505 U.S. 123, 130 (1992) (quoting Bantam Books, Inc. v. Sul-
livan, 372 U.S. 58, 70 (1963)). As the Court explained in
Watchtower Bible & Tract Society of New York, Inc. v. Vil-
lage of Stratton, 536 U.S. 150 (2002),

    [i]t is offensive — not only to the values protected
    by the First Amendment, but to the very notion of a
    free society — that in the context of everyday public
    discourse a citizen must first inform the government
    of her desire to speak to her neighbors and then
    obtain a permit to do so.

Id. at 165-66; see also id. at 166 (“Even if the issuance of per-
mits by the mayor’s office is a ministerial task that is per-
formed promptly and at no cost to the applicant, a law
requiring a permit to engage in such speech constitutes a dra-
matic departure from our national heritage and constitutional
tradition.”).

   The presumptive invalidity and offensiveness of advance
notice and permitting requirements stem from the significant
burden that they place on free speech. “Both the procedural
hurdle of filling out and submitting a written application, and
the temporal hurdle of waiting for the permit to be granted
may discourage potential speakers.” Grossman, 33 F.3d at
1206. Registration requirements also dissuade potential
speakers by eliminating the possibility of anonymous speech.
See Watchtower Bible, 536 U.S. at 166; see also McIntyre v.
Ohio Elections Comm’n, 514 U.S. 334, 341-42 (1995) (“[A
speaker’s] decision in favor of anonymity may be motivated
by fear of economic or official retaliation, by concern about
                   BERGER v. CITY OF SEATTLE               7753
social ostracism, or merely by a desire to preserve as much of
one’s privacy as possible.”). And, critically, advance notifica-
tion requirements eliminate “spontaneous speech.” See
Watchtower Bible, 536 U.S. at 167; see also Grossman, 33
F.3d at 1206 (noting that “because of the delay caused by
complying with the permitting procedures, ‘[i]mmediate
speech can no longer respond to immediate issues.’ ”) (alter-
ation in original) (quoting NAACP. v. City of Richmond, 743
F.2d 1346, 1355 (9th Cir. 1984)); see also Rosen v. Port of
Portland, 641 F.2d 1243, 1249 (9th Cir. 1981).

   As a result of the significant burden that registration
requirements place on speakers, the Supreme Court has con-
sistently struck down permitting systems that apply to indi-
vidual speakers — as opposed to large groups — in the one
context in which they have been put in place with some regu-
larity: solicitation of private homes. See Watchtower Bible,
536 U.S. at 166-67; Vill. of Schaumburg v. Citizens for a Bet-
ter Env’t, 444 U.S. 620, 638-39 (1980) (striking down a solic-
itation permit requirement); Cantwell v. State of Conn., 310
U.S. 296, 301, 306-07 (1940) (striking down a license
requirement as applied to Jehovah’s Witnesses “going singly
from house to house” for the purpose of religious solicita-
tion); Schneider v. State of N.J., 308 U.S. 147, 163-64 (1939)
(striking down a permitting scheme covering all forms of
solicitation). The Court has recognized that the government
interests asserted in these door-to-door solicitation cases —
the prevention of crime and fraud, and the protection of resi-
dential privacy — are weighty. See, e.g., Watchtower Bible,
536 U.S. at 164-65. Nonetheless, it has repeatedly concluded
that single-speaker permitting requirements are not a constitu-
tionally valid means of advancing those interests because,
typically, (1) they sweep too broadly, see, e.g., Vill. of
Schaumburg, 444 U.S. at 636-37 (invalidating registration
requirement because, among other things, it applied to groups
engaged in legitimate activities as well as those who were
not); Watchtower Bible, 536 U.S. at 165-66 (same), (2) they
only marginally advance the government’s asserted interests,
7754                  BERGER v. CITY OF SEATTLE
see, e.g., Watchtower Bible, 536 U.S. at 168-69 (noting that
a permitting requirement is “unlikely . . . [to] preclude crimi-
nals from knocking on doors and engaging in conversations
[with homeowners],” and that “[t]he annoyance caused by an
uninvited knock on the front door is the same whether or not
the visitor is armed with a permit”), and (3) the government’s
interests can be achieved by less intrusive means, see id. at
168-69 (noting that a homeowner’s privacy interests can be
adequately protected by “No Solicitation” signs); see also
Vill. of Schaumburg, 444 U.S. at 637 (asserting that
“[f]raudulent misrepresentations can be prohibited and the
penal laws used to punish such conduct directly.” (citing
Schneider, 308 U.S. at 164)).5
  5
   Chief Judge Kozinski argues that this case and Watchtower Bible “have
about as much in common as bananas and boomerangs.” Kozinski Dissent
at 7814. The comparison is colorful, but the Chief Judge’s attempt to
brush aside Watchtower Bible does not work, for a myriad of reasons.
   First, and contrary to the Chief Judge’s contention, performance art, like
door-to-door canvassing, has historically served an important role in the
dissemination of ideas. See Gould Dissent at 7819 (“Speech in the form
of music, drama, or performance has played a vital role in our society and
deserves First Amendment protection. Some of our culture’s most valued
written works originated as spoken performances.”). Second, the Seattle
Center’s permitting requirement, like the permitting requirement in
Watchtower Bible, significantly inhibits spontaneous speech. This critical
point, which the Chief Judge ignores, was an important aspect of the
Supreme Court’s holding in Watchtower Bible. Third, there is no reason
to believe that street performers are less interested in maintaining their
anonymity from the government than door-to-door canvassers or other
purveyors of potentially unpopular ideas. See Watchtower Bible, 536 U.S.
at 166 (“The fact that circulators revealed their physical identities did not
foreclose our consideration of the circulators’ interest in maintaining their
anonymity [in Buckley v. American Constitutional Law Foundation, Inc.,
525 U.S. 182 (1999)]. In the Village, strangers to the resident certainly
maintain their anonymity, and the ordinance may preclude such persons
from canvassing for unpopular causes.”). Fourth, as noted, the ordinance
applies whether or not the street performer solicits funds, and the defini-
tion of “street performer” includes individuals who do not solicit funds.
Finally, like the permit regulation in Watchtower Bible, the permitting
requirement in this case applies to individuals who communicate their
message to groups as small as two or three others. In short, the principles
set forth by the Supreme Court in Watchtower Bible apply with as much
force in this context as they did in the context of door-to-door canvassers.
                   BERGER v. CITY OF SEATTLE                 7755
   [2] Although the Supreme Court has not addressed the
validity of single-speaker permitting requirements for speech
in a public forum, it stands to reason that such requirements
would be at least as constitutionally suspect when applied to
speech in a public park, where a speaker’s First Amendment
protections reach their zenith, than when applied to speech on
a citizen’s doorstep, where substantial privacy interests exist.
See Frisby v. Schultz, 487 U.S. 474, 483-84 (1988). It is there-
fore not surprising that we and almost every other circuit to
have considered the issue have refused to uphold registration
requirements that apply to individual speakers or small groups
in a public forum. See Santa Monica Food Not Bombs v. City
of Santa Monica, 450 F.3d 1022, 1039 (9th Cir. 2006) (“As
the cautionary language in our earlier opinions indicates, the
significant governmental interest justifying the unusual step
of requiring citizens to inform the government in advance of
expressive activity has always been understood to arise only
when large groups of people travel together on streets and
sidewalks.”); see also Grossman, 33 F.3d at 1206 (holding
that the possibility that the ordinance at issue could reach “the
actions of single protestors” rendered it unconstitutional);
Rosen, 641 F.2d at 1247-48 (invalidating a one-day advance
registration requirement because it applied to individuals and
therefore “regulate[d] far more than mass conduct that neces-
sarily interferes with the use of public facilities”); Cox v. City
of Charleston, 416 F.3d 281, 285 (4th Cir. 2005)
(“[U]nflinching application” of a permitting requirement “to
groups as small as two or three renders it constitutionally
infirm.”); Douglas v. Brownell, 88 F.3d 1511, 1524 (8th Cir.
1996) (“[A]pplying the permit requirement to groups as small
as ten persons compounds our conclusion that the parade per-
mit ordinance is not narrowly tailored [to advance the govern-
ment’s interest in protecting the safety and convenience of
users of public sidewalks and streets.]”); American-Arab Anti-
Discrimination Committee v. City of Dearborn, 418 F.3d 600,
608 (6th Cir. 2005) (striking down a permit requirement as
“hopelessly overbroad” on the ground that the requirement
7756                   BERGER v. CITY OF SEATTLE
could conceivably apply to groups as small as “two or more
persons”).6

   [3] In this case, the Center’s permitting requirement applies
to individual speakers who wish to express themselves in a
public forum.7 The requirement is not limited to only those
performers who seek to attract (or who do, in fact, attract) a
crowd of a sufficiently large size.8 As noted, neither we, the
  6
     The Second Circuit recently upheld a single-speaker permitting
requirement in Hobbs v. County of Westchester, 397 F.3d 133, 150 (2d
Cir. 2005). But the regulation in Hobbs, as interpreted by the Second Cir-
cuit, required individuals who planned to perform on public property to
obtain a permit only if they planned to use “props and/or equipment,” so
the permit requirement was triggered by conduct, not speech. Id. at 151.
Also, the court did not directly consider the constitutionality of the permit-
ting requirement. Rather, it evaluated the constitutionality of an Executive
Order which prohibited the issuance of permits to individuals who had
been previously convicted of a sex offense against a minor, and whose
planned performance was designed to attract children. Id. at 152. In that
narrow context, the court upheld the prohibition as a valid time, place, and
manner restriction.
   7
     Although street performers do, of course, hope to draw crowds, this
goal is of little moment to our analysis. The individual protestors in Rosen
and Grossman also undoubtedly hoped to attract crowds of people eager
to learn their views. But we have emphasized that advance registration
permits are only appropriate for larger crowds than any street performer
at the Seattle Center is likely to draw at one time. See Long Beach Area
Peace Network v. City of Long Beach, 522 F.3d 1010, 1033 (9th Cir.
2008) (“Although it is a close question, we hold that a group of seventy-
five people using a public open space in Long Beach is large enough to
warrant an advance notice and permitting requirement.”). As we note later,
see infra pp. 7764-65, an otherwise valid, general permit requirement
applicable to large groups could be applied to street performers, but only
if the crowd attracted is in fact large enough to reach the minimum crowd
size covered by that valid requirement.
   8
     In his dissent, Chief Judge Kozinski concedes that “individual-to-
individual and small group-to-small group interactions generally do not
pose the sort of problems that time, place and manner rules are designed
to deal with.” Kozinski Dissent at 7814. The Seattle Center’s permitting
requirement implicates just such interactions. Under the current rules,
Michael Berger must obtain a permit whether he wishes to perform his
                      BERGER v. CITY OF SEATTLE                      7757
Supreme Court, nor most other circuit courts have ever upheld
such a requirement. In addition, the interests the City asserts
here — reducing territorial and other disputes involving street
performers, and coordinating uses at a public park — are no
more, and perhaps less, substantial than those cited by the
local governments in the door-to-door solicitation cases. See,
e.g., Watchtower Bible, 536 U.S. at 164-65 (the government’s
asserted interests included the prevention of crime and fraud
and the protection of residential privacy).

   In addition, as discussed in more detail below, the Center’s
permitting requirements have an impermissibly broad scope;
do not meaningfully promote the City’s asserted interests; and
address interests that could be achieved through means far
less intrusive than an individual speaker registration require-
ment. These considerations indicate that the regulation is not
sufficiently narrowly tailored to meet the standard for a valid
time, place, and manner regulation.

     2.    Narrow Tailoring

   A narrowly tailored time, place, or manner restriction on
speech is one that does not “burden substantially more speech
than is necessary” to achieve a substantial government inter-
est. Ward, 491 U.S. at 799. It must “target[ ] and eliminate[ ]
no more than the exact source of the ‘evil’ it seeks to reme-
dy.” See Frisby, 487 U.S. at 485 (citation omitted). Moreover,
although the chosen restriction “need not be the least restric-
tive or least intrusive means” available to achieve the govern-
ment’s legitimate interests, Ward, 491 U.S. at 798, the
existence of obvious, less burdensome alternatives is “a rele-

magic act for groups of two or three others or for groups of one hundred
or more. And nothing in the record indicates that crowds — even crowds
of fifty or seventy-five people — gather around street performers at the
Seattle Center. In other words, the Seattle Center’s permitting requirement
impinges on the very individual-to-small group interactions that even the
Chief Judge acknowledges are not problematic.
7758               BERGER v. CITY OF SEATTLE
vant consideration in determining whether the ‘fit’ between
ends and means is reasonable,” City of Cincinnati v. Discov-
ery Network, Inc., 507 U.S. 410, 417 n.13 (1993); see also
Santa Monica Food Not Bombs, 450 F.3d at 1041.

   The Center’s permitting requirement fails the narrow tailor-
ing test for three reasons. First, the requirement only margin-
ally, if at all, promotes the City’s asserted interests,
suggesting that the government’s interests would not “be
achieved less effectively absent the regulation.” See Ward,
491 U.S. at 799 (internal quotation marks and citations omit-
ted). Second, less intrusive measures exist by which the City
could achieve its alleged goals. Finally, the Center’s permit-
ting rule applies, on its face, to an extraordinarily broad group
of individuals, the vast majority of whom are not responsible
for the “evil” the City seeks to remedy. See Frisby, 487 U.S.
at 485.

   1. The City asserts that the permitting requirement pro-
motes its interest in protecting the safety and convenience of
park-goers by reducing territorial disputes among performers,
deterring harassment of audience members, and “clarifying
and coordinating potentially competing uses.” A “State’s
interest in protecting the ‘safety and convenience’ of persons
using a public forum” is assuredly “a valid government objec-
tive.” Heffron v. Int’l Soc’y of Krishna Consciousness, Inc.,
452 U.S. 640, 650 (1981); see also Thomas v. Chic.Park
Dist., 534 U.S. 316, 323 (2002) (“Regulations of the use of a
public forum that ensure the safety and convenience of the
people are not inconsistent with civil liberties . . . .” (internal
quotation marks and citation omitted)); Cox v. State of New
Hampshire, 312 U.S. 569, 574 (1941). We have also held that,
under appropriate circumstances, a permitting requirement
governing the use of a public open space can further a legiti-
mate interest in the regulation of competing uses of that
space. See Santa Monica Food Not Bombs, 450 F.3d at 1042-
43; Long Beach Area Peace Network, 522 F.3d at 1032-33.
                      BERGER v. CITY OF SEATTLE                       7759
   [4] The City’s asserted reasons for enacting the permitting
regulations are thus substantial governmental interests. Unlike
the restrictions in the cases just cited, however, the Center’s
permitting requirements do not promote those interests in any
significant way.

   There is, for example, no reason two street performers with
permits would be less likely to engage in a territorial dispute
than two street performers without permits. After all, under
the Rules, a permit does not entitle a performer either to a par-
ticular territory or to a particular time period within a given
territory. While the delineation of performance areas may
help reduce such disputes, a permitting requirement is not
inherent in such a space allocation system.

   The Center’s permitting requirement also bears no apparent
connection to the City’s stated interest in reducing hostile per-
former behavior. The City represents that the permits are
freely issued, and that there is little, if any, screening process.9
If so, then there is no reason why a performer with a permit
is likely to be less hostile than one without a permit. In fact,
several of the incident reports that the City introduced as evi-
  9
    Although the City stated at oral argument that issuance of the permits
is non-discretionary, we note that Rule F.2, which lists the “terms and con-
ditions” for obtaining and retaining a permit, indicates otherwise. For
example, Rule F.2 vests the Director with the power to revoke a permit
“for convenience,” thereby seeming to provide the Director with some
measure of discretion over which performers are entitled to perform at the
Center.
   Rules that grant licensing officials undue discretion are not constitu-
tional. See Forsyth County, 505 U.S. at 131 (“[A] law subjecting the exer-
cise of First Amendment freedoms to the prior restraint of a license must
contain narrow, objective, and definite standards to guide the licensing
authority.” (internal quotation marks and citations omitted)); Thomas, 534
U.S. at 323. Berger does not challenge the permitting requirement on
undue discretion grounds, however. We therefore assume, without decid-
ing, that Rule F.2 does not provide the Director with undue discretion over
the permitting system.
7760                 BERGER v. CITY OF SEATTLE
dence of obstreperous performer conduct describe events that
occurred after the introduction of the permitting requirement.

   Moreover, the permitting requirement, as currently
designed, does not aid in coordinating multiple uses of the
Center’s grounds. As already noted, the Rules place no limit
on the number of permits that may be issued and do not assign
particular performers to specific times or locations. As a
result, the Center has no idea when or where a street per-
former intends to perform over the course of a permit year or
how long any given performance will last. Because the per-
mitting requirement does not resolve such uncertainties, it
cannot help the Center “clarify[ ] and coordinat[e] potentially
competing uses” of the park.

   We recognize that limiting street performers to designated
locations does, by definition, improve the coordination of
multiple uses of the Center. But again, the permitting require-
ment does not assign particular performers to one or more of
these designated locations, and therefore adds nothing to the
Center’s coordination scheme.

   The Chief Judge implies that our opinion is in conflict with
cases such as Cox v. New Hampshire, 312 U.S. 569 (1941)
and Poulos v. New Hampshire, 345 U.S. 395 (1953) with
regard to narrow tailoring to advance a significant govern-
mental interest. Kozinski Dissent at 7808-09. That is simply
not the case. In contrast to the Seattle Center’s permitting
requirement, the permitting schemes at issue in Cox and
Poulos both required applicants to “specify the day and hour”
that they planned to hold their parade or public meeting. See
Cox, 312 U.S. at 571 & n.1; Poulos, 345 U.S. at 398 n.2. So
the permits in Cox and Poulos did serve to further the govern-
ment’s interest in coordinating multiple uses of limited public
space. The same cannot be said of the Seattle Center’s permit-
ting requirement, which is untethered to the time, place,
length, or size of a planned performance.10 In addition, both
  10
   Chief Judge Kozinski describes our effort to distinguish Cox and
Poulos on this ground as “clumsy.” Kozinski Dissent at 7805. In the Chief
                       BERGER v. CITY OF SEATTLE                        7761
cases preceded the development by the Supreme Court of spe-
cific time, place and manner standards, and so, although still
good law, are not examples of the application of modern doc-
trine to discrete circumstances.

   Finally, the imperfect fit between the City’s stated goals
and the permit and badge requirements is evidenced by the
Rules’ significant underinclusiveness. Under the Rules, a
group of as many as 99 people can gather without a permit to
express their views, so long as they are not engaged in an
artistic performance.11 At the same time, an individual singing
or dancing for a few friends would be required to register with
the Director. This discrepancy makes little sense if, in fact,
the City’s primary motivation in passing the permit and badge
requirements is to protect the safety and convenience of park-
goers.

Judge’s opinion, the fact that the City’s permitting requirement allows the
performer to “perform any time he wishes . . . for as long as he wishes”
indicates that it is a less restrictive restraint on speech than those in Cox
and Poulos.
   The Chief Judge’s argument misses our crucial point: it is the very fact
that the permitting schemes in Cox and Poulos required applicants to spec-
ify the day and hour of their gathering that ensured that the restraints at
issue did, in fact, promote the government’s legitimate interest in coordi-
nating multiple uses of a public space. In other words, the permitting
requirement in Cox and Poulos accomplished more than the mere identifi-
cation of potential speakers.
   In this case, the City simply cannot argue that its permitting requirement
promotes any possible coordination of use purpose. The only purpose that
the City’s permitting requirement serves is to force potential speakers to
identify themselves to the government. Standing alone, such an interest is
decidedly not constitutional, see Watchtower Bible, 536 U.S. at 166, and
the Supreme Court has never held otherwise.
   11
      The Rules also require individuals or groups to obtain a license if they
use electrical power outlets, tables, temporary stages, flammable liquids,
or sound amplification equipment. Rule E. This aspect of the Rules has not
been challenged.
7762                   BERGER v. CITY OF SEATTLE
   2. The City, the Chief Judge, and Judge Smith all maintain
that the permitting requirement nonetheless promotes the
City’s asserted interests simply because a performer’s fear of
losing his or her permit will deter that performer from engag-
ing in aggressive conduct and other non-rule abiding behav-
ior. See Kozinski Dissent at 7810; Smith Op. at 7839. Along
these same lines, the City contends that, without the ability to
revoke a performer’s permit, it would have no means of pun-
ishing violations of the Rules. These criticisms disregard the
bedrock First Amendment presumption against prior speech
restraints, and therefore against substituting an advance per-
mitting process for after-the-fact enforcement. And, even if
the permitting requirement does deter and help to punish
unwanted behavior, “there are easily available alternative
modes of regulation,” Santa Monica Food Not Bombs, 450
F.3d at 1041, that would have considerably less impact on
speech than the single-speaker prospective registration sys-
tem.

  Rather than requiring all speakers to pre-register with the
government as a prerequisite to engaging in communicative
activity, the City could simply enforce its existing rules
against those who actually exhibit unwanted behavior.12 For
example, after appropriate hearings, the City might be able to
suspend a rulebreaker’s right to perform on the Center’s
grounds, or issue a fine.13 Cf. Madsen v. Women’s Health Ctr.,
  12
       See Rule F.7.a (prohibiting performers from “treat[ing] any person or
animal in a manner that is aggressive, menacing, vulgar, profane or abu-
sive”).
    13
       According to one city official, “Before a street performer’s permit is
suspended, Seattle Center: 1) gathers information about the alleged rule
violation(s); 2) sends the street performer notice of the alleged violation(s)
and gives the performer the opportunity to respond; and 3) makes a deci-
sion based upon the alleged incident and the performer’s response, if any.”
The City does not explain why this system would not function just as well
if the penalty was the suspension of the performer’s future right to perform
at the Center, rather than the suspension of his permit.
                      BERGER v. CITY OF SEATTLE                       7763
Inc., 512 U.S. 753, 776 (1994).14 There is little reason to sus-
pect that a performer would fear a suspension of her right to
perform on the grounds or a significant fine any less than she
would fear a suspension of her permit. The Supreme Court
has consistently struck down prior restraints on speech where
a state could achieve its purported goal of protecting its citi-
zens from wrongful conduct by punishing only actual wrong-
doers, rather than screening potential speakers. See Riley v.
Nat’l Fed’n of the Blind of N.C., Inc., 487 U.S. 781, 795
(1988) (invalidating a restraint on charitable solicitation that
purported to protect citizens from fraud and noting, “In strik-
ing down this portion of the Act, we do not suggest that States
must sit idly by and allow their citizens to be defrauded.
North Carolina has an antifraud law, and we presume that law
enforcement officers are ready and able to enforce it.”); Vill.
of Schaumburg, 444 U.S. at 637 (“Fraudulent misrepresenta-
tions can be prohibited and the penal laws used to punish such
conduct directly.”); Schneider, 308 U.S. at 162 (striking down
ban on pamphleteering that was aimed at the prevention of lit-
tering in part because “[t]here are obvious methods of pre-
venting littering. Amongst these is the punishment of those
who actually throw papers on the streets.”).
  14
    The City states that, absent the ability to suspend a performer’s
license, it would have no other option but to completely ban a non-rule-
abiding performer from the Center’s grounds. This argument is unpersua-
sive, for two reasons. First, there is no reason why identifying a performer
who has had his privilege to perform on the Center’s grounds suspended
would be more difficult than identifying a performer who has had his per-
mit suspended. Both would require an enforcement officer to consult a
database which contained identifying information. The essence of the
inquiry is no different.
   Second, as a practical matter, the City does not appear to have had trou-
ble identifying the limited number of street performers who regularly
appear at the Center. The Appellee, “Magic Mike,” is apparently quite
well-known to the Center’s security staff. In addition, its incident reports
contain references to such distinctive characters as the hula-hooping magi-
cian and “the puppet guy.”
7764               BERGER v. CITY OF SEATTLE
   In a related argument, Chief Judge Kozinski avers that the
City’s registration requirement promotes the City’s interest in
identifying rulebreakers and notifying them of alleged viola-
tions. See Kozinski Dissent at 7809-10 (stating that the per-
mitting requirement serves the valid purpose of deterring
unruly street performer behavior “by denying them the cover
of anonymity, and [giving] the Seattle Center authorities a
means of holding them accountable when they do misbe-
have”). This argument is unavailing, for three reasons. First,
the requirement that potential speakers identify themselves to
the government, and the concomitant loss of anonymity, is
one of the primary evils the Supreme Court cited when it
struck down the permitting requirement in Watchtower Bible.
See 536 U.S. at 166-67. The Center’s permitting requirement
does not require only non-rule abiding street performers to
identify themselves to the government. It requires all per-
formers to “first inform the government of [their] desire to
speak” in a public forum, see Watchtower, 536 U.S. at 165-
66, and thereby forego their anonymity. The permitting rule’s
denial of anonymity to potential street performers, and the
deterrent effect that such a denial has on some individuals’
exercise of speech rights, weighs against the rule’s constitu-
tionality, not in its favor. See Watchtower, 536 U.S. at 166-67
& n.14.

   Second, the City need not rely on a pre-registration scheme
to determine the identity and addresses of problematic street
performers. Seattle Center employees can, instead, ask the
offending street performer to identify himself and provide an
address, if necessary. This method is presumably the one
employed by Seattle police officers when they enforce crimi-
nal statutes that prohibit such acts as disorderly conduct, see
Seattle Mun. Code § 12A.12.010, and aggressive begging. See
Seattle Mun. Code § 12A.12.015. Moreover, the Supreme
Court has recently upheld so-called “stop and identify” stat-
utes that require suspects to identify themselves to police offi-
cers. See Hiibel v. Sixth Judicial Dist. Court of Nev., 542 U.S.
177 (2004). In other words, the City has the authority to ask
                   BERGER v. CITY OF SEATTLE                 7765
alleged rule violators to provide their identities. The registra-
tion system is therefore of only minimal additional usefulness,
if any.

   Third, as noted supra n. 14, the City does not appear to
have had any practical difficulties uncovering the identities of
the limited number of street performers who appear regularly
at the Seattle Center.

   The City’s asserted interest in coordinating multiple uses of
the Center could also be achieved as effectively without the
permitting requirement. Although we do not uphold the Cen-
ter’s designation of sixteen performance locations on the pres-
ent record, see infra Part IV, we also hold that the delineation
of performance areas, particularly in the most sought-after
locales, might pass constitutional muster on a more developed
record. If so, a valid designated-location plan, in combination
with the City’s existing first-come-first-served rule, would
achieve the same improvements in the coordination of multi-
ple uses without a permitting system as it would with one.
Conversely, if the designation of performance locations is not
constitutionally valid, then the permitting scheme cannot be
justified as enhancing the enforcement of an invalid designa-
tion.

   [5] In short, by relying on an expansive, prophylactic prior
restraint, the City has “burden[ed] substantially more speech
than is necessary to further [its] interests.” Ward, 491 U.S. at
799. The permitting system is entirely peripheral to the Cen-
ter’s need to enforce its Rules. Because the City’s interests in
punishing wrongful conduct could “be achieved [just as] . . .
effectively absent the [permitting] regulation,” id., that regula-
tion is not narrowly tailored to promote those interests. See
also Discovery Network, 507 U.S. at 417 n.13 (holding that
the availability of less restrictive alternatives is a relevant
consideration in a narrow tailoring analysis).

   [6] 3. There is a third, particularly compelling reason why
the Center’s permitting requirement fails the narrow tailoring
7766                 BERGER v. CITY OF SEATTLE
requirement: It applies to a large number of individuals who
have no connection to the City’s asserted reasons for the per-
mitting requirement, thereby running afoul of the principle
that the “[g]overnment may not regulate expression in such a
manner that a substantial portion of the burden on speech does
not serve to advance its goals.” Ward, 491 U.S. at 799.

   The permitting requirement is, according to the City,
designed in part to reduce obstreperous conduct by street per-
formers. Yet, by the City’s own account, most street perform-
ers are not problematic.15 So the permitting requirement
burdens all performers to root out the occasional bad apple.
By doing so, it fails to “target[ ] and eliminate[ ] no more than
the exact source of the ‘evil’ it seeks to remedy.” Frisby, 487
U.S. at 485.

   Similarly, the permitting requirement applies to street per-
formers who pose no realistic coordination or traffic flow
concerns, as well as to those who might. It is hard to fathom
how an individual performing for two or three others in a park
as large as the Center would pose coordination or traffic flow
problems for the City. See Santa Monica Food Not Bombs,
450 F.3d at 1038-39 (noting that the type of coordination
problems that justify the imposition of advance notification
and permitting requirements arise in a public forum only
when large groups are involved); Grossman, 33 F.3d at 1206
(same); Long Beach Area Peace Network, 522 F.3d at 1032-
33 (same); City of Dearborn, 418 F.3d at 608 (“The city of
Dearborn’s significant interest in crowd and traffic control,
property maintenance, and protection of the public welfare is
not advanced by the application of the Ordinance to small
groups.”). The City has not provided any evidence that street
performers usually, or even sometimes, gather crowds of the
size that might justify coordination-of-use permits — accord-
  15
    The City reports that, in the year prior to the introduction of the
revised Rules, 70% of the performer-related complaints it received were
either generated by or were in reference to “Magic Mike” Berger.
                      BERGER v. CITY OF SEATTLE                     7767
ing to Long Beach Area Peace Network, 522 F.3d at 1033,
seventy-five or more people. Once again, the permitting
requirement here burdens substantially more speech than nec-
essary to promote a legitimate government objective.

   [7] The unconstitutional breadth of the permitting require-
ment is perhaps most apparent in the City’s definition of
“street performer,” the group to whom the permitting rules
apply. According to Rule C.15, a “Street Performer” is “a
member of the general public who engages in any performing
art or the playing of any musical instrument, singing or vocal-
izing, with or without musical accompaniment . . . .” This def-
inition is extraordinary in its sweep.16 It includes not only the
few problematic street performers who perform repeatedly
and for pay, but also any individual who wishes to sing,
dance, or play an instrument while on the Center’s grounds.
Protest songs, playing the guitar at a picnic, even whistling
are swept up into this broad definition. An individual strum-
ming on a guitar at a family picnic surely poses no problem
to the safety and convenience of fellow park-goers. Yet, that
person, like many others, would need to obtain a permit.

   The City urges us to read the definition more narrowly than
its text would suggest. It contends that the Rules apply only
to those performances that are “aimed at attracting an audi-
ence,” and so are not unconstitutionally broad.

   It is a “well-established principle that statutes will be inter-
preted to avoid constitutional difficulties.” Frisby, 487 U.S. at
483. Thus, where an unconstitutionally broad statute is “read-
ily subject to a narrowing construction” that would eliminate
its constitutional deficiencies, we accept that construction. See
id. at 482; see also Ctr. for Bio-Ethical Reform, Inc., v. L.A.
  16
    Although inclusion of the term “vocalizing” could be read to apply the
permitting requirement to any individual who wished to speak out loud
while traversing the Seattle Center’s grounds, we assume that the permit-
ting rules apply only to those engaged in artistic expression.
7768                  BERGER v. CITY OF SEATTLE
County Sheriff’s Dep’t, 533 F.3d 780, 791-93 (9th Cir. 2008)
(construing an ambiguous statute narrowly to avoid First
Amendment problems).

   In this case, though, even if we were to hold that the pub-
lished “street performer” definition is “readily subject” to the
proposed narrowing construction, the revised definition would
be no less constitutionally infirm, for two reasons. First, most
performers seek to “attract a crowd,” even if that crowd turns
out to be composed of only two or three people. The City’s
“narrower” rule is therefore only marginally less broad, if less
broad at all, than the original.

   In Santa Monica Food Not Bombs, we invalidated a rule
that required any individual who advertised an event on the
radio or television to obtain a permit, regardless of the num-
ber of people who attended the event. See 450 F.3d at 1043.
We noted that the permit would have been narrowly tailored
if it had applied to events that actually attracted a crowd of
more than 150 people, even if the number of attendees was
unknown before the event. Id. In other words, the City of
Santa Monica was allowed to hold an organizer responsible
for obtaining a permit if the event actually attracted a signifi-
cant crowd, but not because the event might conceivably
attract such a crowd. Similarly, here, the City could draft a
rule for the Seattle Center that requires performances that
attract an audience of a given size to obtain a permit, and
enforce that rule for performances that actually attract that
size audience. What it cannot do is require permits for all per-
formances at the Center, regardless of the size of the crowd.17
   17
      In support of their argument that the Center’s permitting requirement
is constitutional, Chief Judge Kozinski and Judge Gould cite Thomas v.
Chicago Park Dist., 534 U.S. 316 (2002) for the proposition that the
Supreme Court has previously “[upheld a] permitting requirement for
large events in public parks.” Gould Dissent at 7821; Kozinski Dissent at
7804-05, 7809. As noted, regulating “street performers” is not tantamount
to regulating “large events.” More importantly, as we have twice noted,
                      BERGER v. CITY OF SEATTLE                        7769
   Second, the City’s proposed limitation would make an oth-
erwise clear, though overbroad, regulation unconstitutionally
vague. See Foti v. City of Menlo Park, 146 F.3d 629, 638-40
(9th Cir. 1998). Foti invalidated a city ordinance that prohib-
ited drivers from displaying signs on their parked vehicles if,
and only if, those signs were designed to “attract the attention
of the public.” Id. at 638. We found this standard unconstitu-
tionally vague, because it required those enforcing the ban to
“decipher the driver’s subjective intent” based on such factors
as the driver’s chosen parking space, the amount of traffic
passing by the chosen parking spot, and the physical charac-
teristics of the sign. Id. at 638-39. Our concern was that,
“[w]ith this range of factors to consider, . . . a police officer
might resort to enforcing the ordinance only against . . .
[those] messages the officer or the public dislikes.” Id. at 639.

   The City’s limiting construction mimics the language of the
ordinance declared unconstitutionally vague in Foti and so
fares no better than that ordinance. A Seattle police officer
attempting to enforce the Center’s permitting requirement
would have to decide whether a performer intended “to attract
a crowd.” The officer would presumably make such a deter-
mination based on factors such as the performer’s chosen
location, volume, flamboyance, and, worst of all, subject mat-
ter. As in Foti, this myriad of factors lends itself to discrimi-
natory enforcement.

“Thomas considered only a challenge to the breadth of official discretion,
not the other requirements of the time, place, and manner jurisprudence.”
Santa Monica Food Not Bombs, 450 F.3d at 1037 n.15 (citing Galvin v.
Hay, 374 F.3d 739, 747 n.5 (9th Cir. 2004) (internal alterations and quota-
tions omitted)). Notably, the Thomas Court did not consider, because the
issue was not raised, whether the Chicago Park District’s fifty-person
threshold was high enough to meet constitutional standards. Our caselaw
indicates that it may be too low. See Long Beach Area Peace Network,
522 F.3d at 1033; Santa Monica Food Not Bombs, 450 F.3d at 1043. In
any event, because Thomas addressed a specific type challenge that is not
raised here, it is not useful in evaluating the constitutionality of the Cen-
ter’s permitting requirement.
7770                  BERGER v. CITY OF SEATTLE
   Moreover, a prospective performer would need to antici-
pate how an officer might interpret the performance. Even if
the performer had no intent to “attract an audience,” he or she
would have to evaluate whether an officer might think so.
This uncertainty is likely to have a chilling effect on speech.
See id. at 638 (“A statute must be sufficiently clear so as to
allow persons of ‘ordinary intelligence a reasonable opportu-
nity to know what is prohibited.’ ”) (quoting Grayned v. City
of Rockford, 408 U.S. 104, 108 (1972))).

   In short, far from saving Rule C.15 and its associated Rules
from constitutional ignominy, the City’s proffered limiting
construction makes matters worse.

  3.     Conclusion

   [8] Overall, like the invalid permitting scheme in Gross-
man, the City’s regulations, “[r]ather than being narrowly tai-
lored to protect speech, . . . [are] tailored so as to preclude
speech.” Grossman, 33 F.3d at 1207. We therefore hold that
Rules F.1 and F.2 are unconstitutional.18 As currently drafted,
the Center’s permitting requirement does not meaningfully
advance the City’s asserted interests. Instead, it requires sin-
gle individuals to inform the government of their intent to
engage in expressive activity in a public forum, a requirement
that neither we nor the Supreme Court has ever countenanced.
In addition, its broad sweep prohibits much more speech than
the “evil[s]” it seeks to remedy require, and the main objec-
tives of the City’s advance registration scheme could be
achieved by far less intrusive means. For all these reasons, the
   18
      The Seattle Center’s badge requirement is intimately connected to the
permitting requirement. See Rule F.1 (“Permits, when issued, shall be evi-
denced by a badge that shall be worn or displayed by the performer in
plain view at all times during a performance.”). Because we hold the Cen-
ter’s permitting requirement unconstitutional and because no badges of the
kind required can be issued without permits, we need not separately evalu-
ate the constitutionality of the badge requirement.
                   BERGER v. CITY OF SEATTLE               7771
Center’s permitting requirement is not a reasonable time,
place, or manner restriction.

       IV.   Rule F.5: The Performance Location Rule

  A.    Overview of the Rule

   Rule F.5 limits street performers to sixteen “designated
locations on the Seattle Center grounds,” identified on a map
that accompanies each Street Performer Permit. The map also
indicates the “maximum number” of performers, typically no
more than two, who may perform at each location simulta-
neously. If the Director determines that a given performance
interferes with other users of the Center’s grounds or “aggra-
vates foot traffic congestion,” the Rule permits the Director to
“relocate performers” to other designated areas.

  B.     Constitutionality of Rule F.5

   The summary judgment record is insufficient to establish
that the performance location rule is unconstitutional. As with
other time, place, or manner restrictions on speech in a public
forum, the government bears the burden of justifying a loca-
tion restriction. See Kuba v. 1-A Agric. Ass’n, 387 F.3d 850,
858-63 (9th Cir. 2004); see also United States v. Playboy
Entm’t Group, 529 U.S. 803, 816-17 (2000); City of Renton
v. Playtime Theatres, Inc., 475 U.S. 41, 50-52 (1986). View-
ing the available evidence in a light most favorable to the
City, see Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986), we conclude that a genuine
issue of material fact exists as to whether the City met this
burden, and that summary judgment for Berger was therefore
not merited. See Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 250 (1986).

   The City submitted evidence, which Berger does not dis-
pute, that, before the introduction of the location restriction,
it received weekly complaints from park tenants about street
7772                  BERGER v. CITY OF SEATTLE
performers blocking entranceways and egresses. The City’s
evidence also indicates that street performers regularly
engaged in disruptive and volatile territorial disputes. View-
ing this uncontested evidence in a light most favorable to the
City, we conclude that the City met its burden of establishing
that a significant problem exists. See Edenfield v. Fane, 507
U.S. 761, 770-71 (1993) (“[A] governmental body seeking to
sustain a restriction . . . must demonstrate that the harms it
recites are real . . . .”).

   Moreover, unlike the Center’s permitting requirement, the
location rule does promote the City’s interest in reducing
these problems. By delineating precise performance locations,
the City can assure itself and park tenants that street perform-
ers are not blocking entrances, exits, and pathways. Similarly,
well-defined performance areas, combined with the Center’s
first-come, first-served rule, reduce territorial disputes by
eliminating uncertainty over the permissible boundaries of a
given performance.

   In addition, the performance location rule, unlike the per-
mitting requirement, passive solicitation, and captive audience
rules, is not overbroad on its face. See Bd. of Airport Comm’rs
of the City of L.A. v. Jews for Jesus, Inc., 482 U.S. 569, 574-
75 (1987) (striking down, on overbreadth grounds, a regula-
tion that prohibited individuals from engaging in “any First
Amendment activities” within an airport terminal).19

   [9] The only issue, then, is whether the location restriction
leaves open “ample alternative channels for communication.”
Ward, 491 U.S. at 791. As we explained in Long Beach Area
Peace Network, “an alternative is not ample if the speaker is
  19
     The performance location rule is overbroad in the sense that it relies
on a constitutionally infirm definition of “street performer.” See supra Part
III.B.2. If the City plans to defend the constitutionality of the performance
location rule on remand, it must also provide a narrowing construction that
comports with the principles discussed in Part III.B.2.
                      BERGER v. CITY OF SEATTLE                        7773
not permitted to reach the intended audience.” 522 F.3d at
1024.

   On summary judgment, we are, of course, required to draw
all reasonable inferences in favor of the non-moving party.
See Anderson, 477 U.S. at 255. In support of its argument that
the sixteen designated locations provide adequate access to
audiences, the City provides a single piece of evidence: a map
of the Seattle Center that includes the chosen locations.20 As
the dissenters point out, the map shows that the designated
performance areas are near to several key Seattle Center
attractions, including the Space Needle, the Key Arena, and
the Experience Music Project. Many of the locations also
appear to be directly adjacent to the Center’s major pedestrian
thoroughfares. The map therefore permits us to draw the rea-
sonable inference that the chosen locations provide street per-
formers with access to most park-goers and therefore to their
intended audience.

   Berger challenges this inference, and in support of that
challenge, introduces his own declaration. In that declaration,
he asserts that “many [of the locations] are far off the walk-
ways where it is very difficult to notice the performer.” He
also avers that “Other times the Center has trucks or equip-
ment or construction blocking locations for weeks on end.”
Although these statements raise an inference that the chosen
locations do not provide adequate access to a street perform-
er’s audience, they do not compel that conclusion as a matter
of law. Nor does Berger supply additional evidence that
would preclude us from drawing an inference in favor of the
City.
  20
     The City asserts that the number and location of the performance areas
were determined through a public process in which street performers par-
ticipated. The City has yet, however, to introduce any of the details or spe-
cific results of this public process. Inquiry into such details would go a
long way towards determining the adequacy of the chosen locales.
7774               BERGER v. CITY OF SEATTLE
   [10] Because we must draw all reasonable inferences in
favor of the City, and because there is conflicting evidence
concerning whether the sixteen dedicated locations provide
adequate access to the intended audience, summary judgment
for Berger on the issue of Rule F.5’s constitutionality is not
appropriate on the current record.

   To be clear, we do not hold that Rule F.5 is constitutional.
Berger’s evidence, though sparing, is sufficient to support a
reasonable inference that the designated locations do not pro-
vide access to his intended audience. Rather, we are simply
ruling that, on the current summary judgment record, there are
conflicting inferences to be drawn regarding material facts
pertinent to the dispositive consideration, adequacy of access
to the intended audience.

       V.   Rule F.3.a: The Passive Solicitation Rule

  A.    Overview of Rule

   Rule F.3.a states: “No performer shall actively solicit dona-
tions, for example by live or recorded word of mouth, gesture,
mechanical devices, or second parties.” The Rule does allow
performers “passively” to solicit donations by setting out a
receptacle that “may include a written sign that informs the
public that such donations are sought.”

  B.    Constitutionality of Rule F.3.a

   Speech that solicits funds is protected by the First Amend-
ment. See Vill. of Schaumburg, 444 U.S. at 628-32; Int’l Soc’y
for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672, 677
(1992). Rules that regulate solicitation in public fora are
therefore subject to the same standards as those that limit
other forms of speech. See Lee, 505 U.S. at 703-04 (Kennedy,
J., concurring); see also ACLU of Nev. v. City of Las Vegas
(ACLU II), 466 F.3d 784, 792 (9th Cir. 2006); ACORN v. City
of Phoenix, 798 F.2d 1260, 1267 (9th Cir. 1986). In other
                    BERGER v. CITY OF SEATTLE                  7775
words, solicitation regulations must be content-neutral, nar-
rowly tailored, and leave open reasonable alternative channels
for expression. Id. If a regulation is not content-neutral, we
apply strict scrutiny. See Playboy Entertainment Group, 529
U.S. at 813; Perry Educ. Ass’n, 460 U.S. at 45. Under that
standard, the regulation is valid only if it is the least restrictive
means available to further a compelling government interest.
Id. We hold that the Center’s active solicitation ban is a
content-based regulation, and that it does not satisfy the exact-
ing standard for a valid content-based regulation.

     1.   Content-based

   A regulation is content-based if either the underlying pur-
pose of the regulation is to suppress particular ideas, see
Ward, 491 U.S. at 791, or if the regulation, by its very terms,
singles out particular content for differential treatment. See
Turner Broad. Sys. ,Inc. v. FCC, 512 U.S. 622, 642-43
(1994); see also Discovery Network, 507 U.S. at 429.

   The City asserts, and we have no reason to doubt, that it
passed its active solicitation ban in an effort to protect Center
patrons from harassment. That is a legitimate, non-content-
based purpose, and Rule F.3.a is therefore content-based only
if it discriminates against speech on its face on the basis of
content. It does.

   [11] First, the City’s suggestion to the contrary notwith-
standing, Rule F.3.a does regulate speech, not conduct. As we
explained at length in ACLU II, regulations that ban certain
conduct associated with solicitation do not violate the prohibi-
tion on content-based regulation of speech. See 466 F.3d at
794-96. A ban on the actual hand-to-hand exchange of
money, for example, is not content-based speech regulation.
See Lee, 505 U.S. at 705 (Kennedy, J., concurring) (stating
that a ban on in-hand donations was not a content-based regu-
lation of speech because it was “directed only at the physical
exchange of money”); see also ACLU II, 466 F.3d at 795
7776                   BERGER v. CITY OF SEATTLE
(relying on Justice Kennedy’s concurrence in Lee). But Rule
F.3.a allows the conduct — exchange of money. It regulates
only the speech, by specifying the medium and manner of
requesting money — only in writing, and only passively.

   [12] Second, Rule F.3.a is content-based by its very terms.
It specifically restricts street performers from communicating
a particular set of messages — requests for donations, such as
“I’d like you to give me some money if you enjoyed my per-
formance.” Performers are otherwise free to communicate
whatever ideas they like, however they wish. As we stated
with respect to a similar solicitation ban in ACLU II, while
“this distinction [may be] innocuous or eminently reasonable,
it is still a content-based distinction because it ‘singles out
certain speech for differential treatment based on the idea
expressed.’ ” See ACLU II, 466 F.3d at 794 (quoting Foti, 146
F.3d at 636 n.7).

   In other words, although the Center’s active solicitation
rule regulates the “manner” in which street performers may
express themselves, it does so based on the content of the per-
former’s message. A performer at the Seattle Center need not
rely on a sign, for example, to express his or her views on a
political candidate; she can use her voice. To use another
example, Rule F.3.a is no better than a regulation that forbids
those addressing abortion issues, but not those protesting war,
from giving speeches in a park, but allows abortion protestors
and supporters to pass out leaflets about abortion. As these
examples show, one can regulate the manner of speech on the
basis of content, taking the regulation outside the time, place,
and manner rubric, even though some manner of communica-
tion on the subject is allowed.21
  21
     In dissent, Judge Gould confuses viewpoint-neutrality with content-
neutrality. Gould Dissent at 7826 (noting that “there are no favored orga-
nizations or persons — no street performer advancing any cause can
solicit funds from Seattle Center patrons in an active way”). The Center’s
passive solicitation rule is certainly viewpoint-neutral in that it affects all
street performers regardless of their message. But, for the reasons dis-
cussed above, it is nonetheless content-based, as it singles out certain con-
tent for special treatment.
                      BERGER v. CITY OF SEATTLE                       7777
   Our conclusion that the active solicitation ban is content-
based is supported — but not determined — by the fact that
an officer seeking to enforce the active solicitation ban “must
necessarily examine the content of the message that is con-
veyed.” Forsyth County, 505 U.S. at 134 (internal quotation
marks and citations omitted); see also ACLU II, 466 F.3d at
796 n.12. How else would an officer determine whether a per-
former’s tip-of-the-cap was accompanied by a permissible
“Thank you” or a prohibited “Please give?”22

   [13] In short, Rule F.3.a is a content-based limitation on
speech. That it only restricts, rather than completely bans, par-
ticular content makes it no more content-neutral.23
  22
      That an officer must evaluate the content of a message to determine
whether a regulation applies is evidence that the regulation is content-
based, although it is not dispositive. See Forsyth County, 505 U.S. at 134.
The “officer must read it” test is not always determinative of the issue of
whether a regulation is facially content-based. See Ctr. for Bio-Ethical
Reform, 533 F.3d at 789 n.5 (“Whether an officer must read a message is
persuasive evidence of an impermissible content-based purpose, but is not
dispositive.”).
   23
      In ACORN, we held that a City of Phoenix ordinance prohibiting the
solicitation of donations from people in vehicles stopped at red lights was
content-neutral. 798 F.2d at 1267-68. We also noted approvingly that the
ordinance did not enjoin individuals from otherwise distributing literature
to or orally communicating with vehicle occupants. Id. at 1271. Read
broadly, this holding would conflict with our current conclusion, as well
as with our holding in ACLU II. See ACLU II, 466 F.3d at 794 (holding
that a ban on solicitation, but not on other messages, was content-based).
   We do not interpret ACORN so broadly, however. We see no indication
that the ordinance at issue forbade passing out handbills asking car drivers
or passengers to contribute by mail to a charity or cause, as opposed to
soliciting on-the-spot donations. That is, the ordinance at issue in ACORN,
like that in Lee, prohibited only the immediate physical exchange of
money. See Lee, 505 U.S. at 704-05 (Kennedy, J., concurring). Such a reg-
ulation is not a content-based regulation of speech, and so does not run
afoul of the content neutrality requirement.
7778                BERGER v. CITY OF SEATTLE
    2.    Strict scrutiny

   [14] As a content-based regulation, the ban on active solici-
tation is valid only if it serves a compelling government inter-
est in the least restrictive manner possible. Rule F.3.a does
neither, and so is not one of the “rare . . . regulation[s]
restricting speech because of its content” that is “permissi-
ble.” See Playboy Entertainment Group, 529 U.S. at 818.

   As a general matter, it is unlikely the City’s asserted inter-
est in reducing obnoxious behavior by street performers could
ever be considered compelling. See S.O.C., Inc. v. County of
Clark, 152 F.3d 1136, 1146 (9th Cir. 1998) (noting that,
although the government “may have a substantial interest in
preventing solicitors from harassing pedestrians on public
streets and sidewalks[,] . . . these substantial interests . . . may
not be compelling”). This stated interest pales in comparison
to those interests the Supreme Court has found compelling in
a First Amendment context. See Burson v. Freeman, 504 U.S.
191, 198-200 (1992) (plurality opinion) (reducing voter intim-
idation and election fraud); Eu v. S.F. County Democratic
Cent. Comm., 489 U.S. 214, 232 (1989) (protecting “the
integrity of the electoral process”); R.A.V. v. City of St. Paul,
505 U.S. 377, 395 (1992) (safeguarding “the basic human
rights of members of groups that have historically been sub-
jected to discrimination”); see also Alaskan Independence
Party v. Alaska, 545 F.3d 1173, 1180 (9th Cir. 2008) (elimi-
nation of fraud and corruption in the state election process);
Cal. Pro-Life Council, Inc. v. Randolph, 507 F.3d 1172, 1179
& n.8 (9th Cir. 2007) (disclosure of political information to
the electorate).

   But even if reducing aggressive solicitation qualifies as a
compelling interest, the Center’s passive solicitation rule is
far from the least restrictive means by which the City could
discourage “pushy” or “overbearing” solicitation. Rule F.3.a
bars all active solicitation. It reaches innocuous verbal
requests for donations; it prohibits a performer from “gestur-
                    BERGER v. CITY OF SEATTLE                  7779
[ing]” towards the passive receptacle that the Rules permit the
performer to display. Yet, “[a] complete ban can be narrowly
tailored . . . only if each activity within the proscription’s
scope is an appropriately targeted evil.” Frisby, 487 U.S. at
485. Rule F.3.a cannot possibly meet that standard.

   If the City desires to curb aggressive solicitation, it could
enforce an appropriately worded prohibition on aggressive
behavior. If necessary, the City can also rely on constitution-
ally valid nuisance and aggressive panhandling laws to con-
trol street performers who will not take no for an answer
when asking for money.

   [15] The Supreme Court in Village of Schaumburg
observed that “[t]he [local government’s] legitimate interest
in preventing fraud can be better served by measures less
intrusive than a direct prohibition on solicitation. Fraudulent
misrepresentations can be prohibited and the penal laws used
to punish such conduct directly.” 444 U.S. at 637; see also
Riley, 487 U.S. at 795; Schneider, 308 U.S. at 164. Similarly,
punishing offensive conduct after it has occurred is indubita-
bly a less restrictive way to protect audiences from serious
annoyances than banning all forms of active solicitation,
whether problematic or not. The City’s sweeping ban is sim-
ply not the least restrictive means of reducing overbearing
street performer behavior. It therefore cannot stand.

        VI.   Rule G.4: The Captive Audience Rule

  A.   Overview of the Rule

   Unlike the rules we have already discussed, Rule G.4
applies to all speakers, not just to street performers. It prohib-
its all “speech activities . . . within thirty (30) feet of any cap-
tive audience.” “Speech activities” include “both political
speech and commercial speech[,]” but do not include “activi[-
ties] conducted by City employees or licensed concession-
aires.” Rule C.14. A “captive audience” is
7780               BERGER v. CITY OF SEATTLE
    any person or group of persons: 1) waiting in line to
    obtain tickets or food or other goods or services, or
    to attend any Seattle Center event; 2) attending or
    being in an audience at any Seattle Center event; or
    3) seated in any seating location where foods or bev-
    erages are consumed.

Rule C.5.

  B.    Constitutionality of Captive Audience Rule

   [16] The Center’s “captive audience” Rule is the most trou-
blesome of the challenged regulations, striking at the very
core of the precepts underlying the protection of speech in tra-
ditional public fora. The Rule’s very purpose — according to
the City — is to “protect” many of the individuals who have
gathered at the Center, a public forum, from efforts by fellow
citizens to communicate with them. That purpose is squarely
at odds with the fundamental principle of our traditional pub-
lic forum jurisprudence — namely, that use of parks for pub-
lic discussion and gathering “has, from ancient times, been a
part of the privileges, immunities, rights, and liberties of citi-
zens” and “must not, in the guise of regulation, be abridged
or denied.” See Hague, 307 U.S. at 515-16. The seminal cap-
tive audience case, Lehman v. City of Shaker Heights, 418
U.S. 298 (1974), specifically abjured any such application of
the captive audience concept, recognizing that a public street
car is not a “First Amendment forum” like a “park,” “where
First Amendment values inalterably prevail.” Id. at 302-04.

   [17] And, indeed, from “time out of mind,” public parks
have been central to our constitutional heritage of open dis-
course. See Hague, 307 U.S. at 515. They provide an essential
outlet to those who, for economic or other reasons, would not
otherwise be able to participate in that discourse. See Gross-
man, 33 F.3d at 1205 n.8. Given the importance of these
locales, we cannot countenance the view that individuals who
choose to enter them, for whatever reason, are to be protected
                     BERGER v. CITY OF SEATTLE                    7781
from speech and ideas those individuals find disagreeable,
uncomfortable, or annoying. See NAACP v. Claiborne Hard-
ware Co., 458 U.S. 886, 910-11 (1982).24

   [18] The Supreme Court’s “captive audience” jurispru-
dence fully supports our conclusion that public park-goers, in
general, are not a protectable captive audience for constitu-
tional purposes. “The plain, if at times disquieting, truth is
that in our pluralistic society, constantly proliferating new and
ingenious forms of expression, we are inescapably captive
audiences for many purposes.” Erznoznik v. City of Jackson-
ville, 422 U.S. 205, 210 (1975) (internal quotation marks and
citation omitted). Only in “narrow circumstances” may gov-
ernment restrain speech to protect such audiences. Id. at 210-
11. “The ability of government, consonant with the Constitu-
tion, to shut off discourse solely to protect others from hear-
ing it is, in other words, dependent upon a showing that
substantial privacy interests are being invaded in an essen-
tially intolerable manner.” Cohen v. California, 403 U.S. 15,
21 (1971).

   Such substantial privacy interests include “the psychologi-
cal [and] physical well-being of the [hospital] patient held
‘captive’ by medical circumstance.” Madsen v. Women’s
Health Ctr., 512 U.S. 753, 768-71 (1994) (validating an
injunction creating a 36-foot buffer zone around entrances of
an abortion clinic in which picketing and demonstrating,
among other activities, were barred); see also Hill v. Colo-
rado, 530 U.S. 703, 728-30 (2000) (upholding an eight-foot
regulatory buffer around clinic entrances due to the “unique
concerns that surround health care facilities,” where those
using the facilities “are often in particularly vulnerable physi-
cal and emotional conditions”). They also encompass “the
quiet enjoyment” of one’s home. Frisby, 487 U.S. at 483
  24
    “Fighting words” are, of course, proscribable under the First Amend-
ment. See Virginia v. Black, 538 U.S. 343, 359 (2003) (citing Chaplinsky
v. New Hampshire, 315 U.S. 568, 572 (1942)).
7782               BERGER v. CITY OF SEATTLE
(upholding a ban on “focused picketing taking place solely in
front of a particular residence”).

   The unique privacy and self-determination interests
involved in protecting medical facilities and residences sim-
ply do not exist for those waiting in line or having lunch out-
doors in a public park. Indeed, we have already rejected such
a comparison in Kuba, 387 F.3d at 861 n.10, explaining that
patrons of a “place of public entertainment” were not a cap-
tive audience similar to the intended audiences in Madsen and
its progeny, because they were obviously not “particularly
vulnerable,” as are the patients and doctors in such cases.

   Moreover, even if Seattle Center officials could justify a
prohibition on unwelcome speech, the current “captive audi-
ence” regulation would still be too broad because it prohibits
all “speech activities,” not just those that continue after the
recipient of the speech has signaled a preference to be left
alone. See Jews for Jesus, 482 U.S. at 574-75 (holding that a
regulation was constitutionally overbroad where it prohibited
all “First Amendment activities” and noting that “no conceiv-
able governmental interest would justify such an absolute pro-
hibition of speech”); see also Schenck v. Pro-Choice Network
of Western New York, 519 U.S. 357, 383-84 (1997) (holding
that an injunction provision that required abortion protestors
to move away from abortion clinic patients who asked to be
left alone did not violate the First Amendment).

   The implications of upholding the Seattle Center’s “captive
audience” regulation are startling. Doing so would permit the
almost unlimited regulation of speech in a public park. After
all, any visitor to a park, even one strolling through the park,
is “captive” in a particular spot, in that the visitor might have
reason to stay where she is rather than move to another loca-
tion in the park or to a different park. There is no reason to
suspect that a group of runners on a park track, parents watch-
ing their children in a playground, or an individual sitting in
her favorite spot are any less “captive” — i.e., less interested
                      BERGER v. CITY OF SEATTLE                     7783
in staying where they are rather than moving to a different
location — than those who are waiting in line or eating while
seated in a designated area.

   [19] In sum, we hold that public park-goers are not a “cap-
tive audience.”25 Any interest they may have in pursuing such
activities as waiting in line, attending an event, or eating with-
out communication by others is not a “substantial privacy
interest.”

   [20] Moreover, even if the City’s purported interest in pro-
tecting certain park-goers from communications by others
were substantial — which it is not — Rule G.4 is not nar-
rowly tailored to meet that interest. This is so for two reasons.

   First, the rule’s preference for concessionaires and licens-
ees leads to the odd result that purely commercial speech,
which receives more limited First Amendment protection than
noncommercial speech, is allowed and encouraged, while
artistic and political speech is not. This bias in favor of com-
mercial speech is, on its own, cause for the rule’s invalidation.
See Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 513
(1981) (plurality opinion); see also G.K. Ltd. Travel v. City of
Lake Oswego, 436 F.3d 1064, 1081 (9th Cir. 2006) (ordinance
is invalid if it favors commercial speech over noncommercial
speech); Desert Outdoor Adver., Inc. v. City of Moreno Val-
ley, 103 F.3d 814, 819-20 (9th Cir. 1996) (same).

  Second, Rule G.4 is unconstitutionally broad. See Bd. of
Airport Comm’rs of City of L. A. v. Jews for Jesus, Inc., 482
U.S. 569, 574-75 (1987). In Jews for Jesus, the Court invali-
  25
    Although we hold that Center patrons are not a “captive audience” for
First Amendment purposes when frequenting the Center’s public open
areas, we certainly do not mean to suggest that the City could not promul-
gate rules that prohibit and punish disruptive conduct during planned Cen-
ter events or at indoor Center venues. As discussed below, such a rule
would, of course, have to be much more narrowly tailored than the sweep-
ing ban on speech that the City has adopted here.
7784               BERGER v. CITY OF SEATTLE
dated, on overbreadth grounds, a regulation that prohibited
individuals from engaging in any “First Amendment activi-
ties” within the Central Terminal of Los Angeles International
Airport. Id. at 574. In striking down the rule, the Court noted
that “[t]he resolution does not merely regulate expressive
activity in the Central Terminal Area that might create prob-
lems such as congestion or the disruption of the activities of
those who use LAX[;] . . . it prohibits even talking and read-
ing, or the wearing of campaign buttons or symbolic cloth-
ing.” Id. at 574-75. “We think it obvious that such a
[sweeping] ban cannot be justified . . . because no conceivable
governmental interest would justify such an absolute prohibi-
tion of speech.” Id. at 575.

   The Center’s “captive audience” rule — which prohibits all
“speech activities . . . within thirty (30) feet of a captive audi-
ence” — is similarly overbroad in its sweep. By its very
terms, Rule G.4 prohibits both welcome and unwelcome com-
munications, both verbal tirades and silent protests, both
offensive language and the mildest remark. It would, for
instance, forbid a political campaign representative from
offering a handbill to a consenting park-goer in an entirely
benign — even silent — manner. It would likewise prevent a
concerned citizen from displaying a sign critical of the city
government. Such passive and unthreatening acts certainly do
not intrude on the privacy of park-goers in “an essentially
intolerable manner,” if they intrude at all. See Cohen, 403
U.S. at 21. Thus, by flatly prohibiting all “speech activities,”
the Center’s “captive audience” rule, like the regulation in
Jews for Jesus, “does not merely regulate expressive activity
in the [Center] that might create [the alleged] problems.” 482
U.S. at 574. No governmental interest — and certainly not an
interest in protecting public park-goers from unwanted com-
munications — could justify such a sweeping ban. See id.

  Rule G.4 also creates precisely the type of “floating buffer
zone[ ]” that the Court found unconstitutional in Schenck v.
Pro-Choice Network of Western New York, 519 U.S. 357,
                    BERGER v. CITY OF SEATTLE               7785
377-80 (1997). In Schenck, the Court considered an injunction
which barred demonstrations within fifteen feet of any person
or vehicle using an abortion clinic. Id. at 367. According to
the court, the “floating” fifteen foot zones created by the
injunction created an uncertain and over-broad system of
restraints on speech. Id. at 377-80. As clinic patients moved,
speech-restricted areas shifted across the landscape in an
unpredictable and, in the Court’s view, unacceptable manner.
Id.

   Rule G.4’s thirty-foot buffer zone generates the same
unpredictability problems here. As the end of a line shifts, or
a picnic table is occupied, the Center’s captive audience rule
snaps on to bar speech within thirty feet of the line or the pic-
nickers. This system of shifting “speech-free” zones is the sort
of capricious restraint, likely to chill far more speech than the
Seattle Center would be justified in regulating, that Schenck
struck down. 519 U.S. at 377-80.

   [21] In sum, the City’s “captive audience” rule not only
fails to address a substantial government interest, it also bur-
dens considerably more speech than necessary to achieve its
purported goals. Rule G.4’s flat ban on all speech activities
encompasses a broad compendium of expressive activity,
much of which is not disruptive or unduly invasive of the pri-
vacy interests of allegedly “captive” park-goers. In addition,
the rule promulgates unconstitutionally vague “buffer” zones
that are likely to chill otherwise permissible speech. For all
these reasons, the “captive audience” rule cannot stand.

             VII.    Response to the Dissenters

   Although we have responded to specific points raised by
the dissent throughout this opinion, we wish to address two
broader concerns that we have with the various dissents.

  First, in order to bolster their arguments, both Chief Judge
Kozinski and Judge Gould mischaracterize both the nature of
7786               BERGER v. CITY OF SEATTLE
the Center’s rules and our analysis of those rules. Chief Judge
Kozinski, for example, repeatedly suggests that the rules
apply only to those performers who solicit money. See, e.g.,
Kozinski Dissent at 7799-7800 (noting that the rules are
intended to protect park-goers from “overly aggressive street
performers bent on increasing their own visibility and
income”); id. at 7806 (“[S]treet performers like Berger are not
merely citizens who wish to use the park as a forum for public
expression or religious worship on an occasional basis; they
are operating a business and earning a living from these activ-
ities.”); id. at 7807 (“The commercial aspects of the street per-
former trade, which my colleagues overlook, set up the
dynamics that have given Seattle Center cause for concern.”).
That understanding of the rules is simply wrong. No such lim-
itation appears in the Center’s rules, nor has it been pro-
pounded by the City. Instead, the permitting requirement
applies, on its face, to all “member[s] of the general public
who engage[ ] in any performing art or the playing of any
musical instrument, singing or vocalizing,” Rule C.15. It does
not distinguish between performers who seek funds and those
who merely wish to entertain or to express an opinion through
performance art. The City’s “captive audience” rule goes even
further. It applies to all park-goers, not just to street perform-
ers, and certainly not just to street performers who solicit
funds. The City has not argued otherwise.

   The dissenters also imply that the rules are limited to repeat
performers, see Kozinski Dissent at 7806, 7808, and to pre-
venting “unwelcome or harassing performances.” See Gould
Dissent at 7829. Once again, the scope of the rules at issue is
not limited to these categories, nor has the City so interpreted
them. The permitting requirement and passive solicitation
rules apply to one-time performers and to Seattle Center regu-
lars in equal measure. The sweeping “captive audience” rule
applies to everyone (other than City employees and licensed
concessionaires) at all times. In addition, none of the rules dif-
ferentiate between benign, inoffensive conduct and aggres-
                   BERGER v. CITY OF SEATTLE                7787
sive, unwelcome acts. They simply deter or ban all relevant
speech.

   We do not discount the City’s interest in protecting patrons
of the Seattle Center from “browbeating” and other hostile
conduct. The problem is that the City, rather than tailoring its
rules to curtail problematic behavior, imposed sweeping bans
on expressive activity and implemented a broad registration
requirement. It is, in large part, the overbreadth of the rules,
an overbreadth the dissenters do not appear to recognize, that
renders them constitutionally infirm. See Jews for Jesus, 482
U.S. at 574-76.

   Chief Judge Kozinski also mischaracterizes, or perhaps
misunderstands, key aspects of our opinion. For instance, he
asserts that “it is a wholly different matter to derive some sort
of rule that prohibits — or strongly discourages — regulation
of speech by a single individual, regardless of the size of his
expected audience or the disruption he may cause.” Kozinski
Dissent at 7814. The “rule” that we propose is precisely the
opposite of what the Chief Judge suggests. One of the central
deficiencies of the Center’s permitting requirement is that it
does not consider the size of a street performer’s expected
audience or “the disruption he may cause.” It applies to every
member of the “general public” who wishes to perform, sing,
or vocalize on the Center’s grounds, irrespective of the size
of their planned or actual audience. If, by contrast, the permit-
ting requirement applied only to performers who intend to
attract a crowd of a sufficiently large size (say 100 persons or
more), the requirement might very well be constitutional. For
this reason, Judge Kozinski’s suggestion that our opinion
would preclude a permit requirement for the famous civil
rights leader who plans to hold a rally for half a million peo-
ple at the Lincoln Memorial is absurd. Instead, the point is
that the Center’s permitting requirement is not limited to huge
rallies — or even small, hundred person ones.

   Moreover, our conclusion that the Constitution prohibits
the government from implementing a registration system that
7788               BERGER v. CITY OF SEATTLE
governs speech in a public forum and applies to groups as
small as a single individual performing without an audience
is neither new nor idiosyncratic. This circuit has repeatedly
affirmed the principle that an advance notification require-
ment applicable to speech in a public forum must be limited
to larger groups. See Long Beach Area Peace Network, 522
F.3d at 1032-33; Santa Monica Food Not Bombs, 450 F.3d at
1039; Grossman, 33 F.3d at 1206; City of Richmond, 743
F.3d at 1355; Rosen, 641 F.2d at 1247-48. Several other cir-
cuits have reached this same conclusion. See Cox v. City of
Charleston, 416 F.3d 281, 285 (4th Cir. 2005); American-
Arab Anti-Discrimination Committee v. City of Dearborn, 418
F.3d 600, 608 (6th Cir. 2005); Douglas v. Brownell, 88 F.3d
1511, 1524 (8th Cir. 1996). The dissenters ignore this long
line of authority, concluding simply that a “rigid numerical
rule will fail because it makes no account for the perfor-
mance’s effect on others.” Kozinski Dissent at 7817. But, as
we and several other appellate courts have noted, a numerical
floor is necessary precisely because such a floor indicates that
the government has properly tailored its permitting require-
ment to address the effect that a speaker will have on other
users of a public space.

   We also reiterate that the City is free to enforce its existing
rules, including its criminal statutes and traffic ordinances,
against individual offenders. We do not hold, as Chief Judge
Kozinski’s other, equally silly, examples appear to suggest,
see Kozinski Dissent at 7814-16, that the First Amendment
exempts all individual speakers from regulation. If Yo-Yo Ma
or Mr. Nez decided unilaterally to obstruct vehicle traffic, the
government can, of course, prevent him from doing so by
enforcing its vehicular codes. Similarly, Seattle Center offi-
cials can, pursuant to its existing rules, remove a street per-
former who is blocking pedestrian traffic or harassing park-
goers. But a permitting requirement that applies to a group as
small as a single person and which governs speech activity in
a public park (not on a city street) is not necessary to promote
                   BERGER v. CITY OF SEATTLE                7789
the interests the City asserts in this case and is highly offen-
sive to our constitutional values.

   Which leads to our second — and overriding — general
concern with the approach of the dissenters: the dissents
ignore, or at least discount, bedrock principles of First
Amendment jurisprudence. Among these is the proposition
that public parks are an especially important and protected
forum for speech, even as compared to public streets. See
Hague, 307 U.S. at 515; Grossman, 33 F.3d at 1204-05. Chief
Judge Kozinski describes the Seattle Center as a “cultural
achievement,” “an enterprise,” a “multi-use facility,” and the
“crown jewel of [Seattle’s] civic enterprise.” While accurate,
these descriptions mask the Seattle Center’s true identity: it is
an 80-acre expanse of public land that includes twenty-three
acres of outdoor, public park space. However unique the Seat-
tle Center may be, it is, fundamentally, a public park. As such,
regulations on speech within its boundaries warrant particu-
larly close attention.

   The dissenters also disregard the fundamental premise that
“a law requiring a permit to engage in [individual] speech
constitutes a dramatic departure from our national heritage
and constitutional tradition,” Watchtower Bible, 536 U.S. at
166, because “prior restraints on speech [like the City’s per-
mitting requirement] . . . are the most serious and least tolera-
ble infringement on First Amendment rights.” Nebraska Press
Ass’n v. Stuart, 427 U.S. 539, 559 (1976). Such restraints bear
a “heavy presumption” against their constitutionality. Forsyth
County, 505 U.S. at 130. Without acknowledging the constitu-
tionally suspect nature of prior restraints, the dissenters would
uphold the permitting requirement on the weakest of ratio-
nales — i.e., that the requirement helps the City identify and
punish rule breakers. As already discussed at length, the City
need not implement a broadly applicable prior restraint to
achieve these objectives. Allowing such an “intolerable
infringement on First Amendment rights” therefore simply
cannot be countenanced.
7790               BERGER v. CITY OF SEATTLE
                     VIII.    Conclusion

   First Amendment protections are robust, yet at the same
time fragile and precious. Often, government restrictions on
speech seem perfectly reasonable at first glance, and the
encroachment on expression forgivable in pursuit of conve-
nience or good manners. But seventy years of law beginning
with Hague v. CIO, has laid down the basic principle that
there are a few government-owned areas — of which public
parks are the preeminent example — in which the values
underlying the First Amendment favor communication among
citizens over merely reasonable speech restrictions, and
require instead that any regulation of speech be targeted at
real problems, and carefully calibrated to solve those prob-
lems. In other words, while some — among them, the dissent-
ers in this case — might prefer a “Truman Show” version of
pristine placidity in our public parks, our First Amendment
jurisprudence rests on a very different vision.

   The standards for valid regulation in traditional public fora
are just moderately stringent, an intermediate level of scrutiny
in the contemporary constitutional lingo. But the First
Amendment interests advanced by the developed time, place,
and manner jurisprudence does require that we apply that
mid-level scrutiny with care, paying attention to the details of
the regulation at issue, the state of the record, and the fit
between the regulation and the governmental interest asserted.
Having done so, we conclude that none of the challenged
Rules qualify as reasonable time, place, or manner restrictions
on the current record and that the district court’s grant of sum-
mary judgment to Berger should be affirmed as to all but the
location regulation, Rule F.5, and that the validity of Rule F.5
must be determined on remand, as the grant of summary judg-
ment was improper.

  AFFIRMED IN PART and REMANDED IN PART.
BERGER v. CITY OF SEATTLE            7791
                            Volume 2 of 2
7792               BERGER v. CITY OF SEATTLE




Chief Judge KOZINSKI, with whom Judges GOULD and
TALLMAN join, dissenting:

   Seattle Center is an astonishing cultural achievement. Just
minutes from downtown on foot or by monorail, it is home to
a dizzying array of entertainment venues, sporting events, fes-
tivals, educational and community programs, restaurants,
museums and, of course, the world-famous Space Needle.
The Center’s website documents the close co-operation
between the city government and the scores of private, profes-
sional and community organizations that provide over 10,000
attractions and events there every year. Having had its start as
the 1962 World’s Fair, the Center campus has maintained and
enhanced its vibrancy over the intervening decades. In a
square a little smaller than 6 blocks on a side, the Center is
home to a professional sports team, PBS broadcast station,
opera, ballet, Shakespeare Company, science center, IMAX
theater, Experience Music Project (look it up), Science Fiction
Hall of Fame, amusement park and countless other attractions.
The Center is open from 7 a.m. to midnight every day, and
this past year hosted 12 million visitors—roughly the popula-
tion of Pennsylvania.

   Operating an enterprise of this magnitude and complexity
requires a good deal of effort and commitment. It also calls
for some basic rules, to ensure the safety and convenience of
the tens of thousands of people who visit the Center on an
average day, and to preserve the atmosphere of hospitality and
neighborliness that is the Center’s guiding spirit.
                  BERGER v. CITY OF SEATTLE                  7793
   The rules pertaining to street performers, which my col-
leagues discard like so much wilted lettuce, were adopted in
response to specific problems: repeated disputes among per-
formers about location, performances in places that could not
accommodate the crowds gathered to watch them, and rude
and overbearing demeanor of some performers towards the
public. The following is from a declaration submitted by the
city, which we must accept as true for purposes of summary
judgment:

    Before the performer permit rules went into effect,
    . . . there were approximately 3 or 4 complaints by
    performers against other performers per week. If
    [plaintiff] Magic Mike was here, we could expect
    one or more from him and then one or more from
    whomever he was complaining about. . . . [T]here
    would be 1 complaint per week by a tenant of a
    facility in the Seattle Center . . . [and] 1 complaint
    per month by a member of the public against a per-
    former. . . . The general complaints by performers
    against other performers would be “that is my spot
    and he can’t be there” and/or “that performer is
    doing what I am doing and they won’t move.” . . .
    The general complaints by tenants against perform-
    ers . . . concerned too much noise or blocking access
    . . . . [C]omplaints by members of the public gener-
    ally concerned pushy or overbearing performers. . .
    . Emergency Service would normally receive 1 or 2
    complaints per week regarding a performer trapping
    a captive audience.

   The Center also experienced other problems: “Unregulated
street performing had led to situations in which street per-
formers had set up in areas that could not accommodate the
crowds the performances sometimes gather. Street performers
also sometimes set up too close to one another, creating con-
flicts between performers.”
7794              BERGER v. CITY OF SEATTLE
  Seattle Center authorities found that they had no effective
way to deal with these persistent problems:

    Before the permit system, the only recourse that
    Emergency Services had was to speak to the parties
    involved and ask performers to get along. We would
    ask anyone with loud or blocking performances to
    move or quiet down. Overbearing performers were
    spoken to and asked to leave if they did not change
    how they were doing their act. These requests did
    not reduce the number of complaints involving per-
    formers.

  The new rules had the desired effect, bringing peace and
order to what had been a chaotic and disruptive process:

    After the performer permit rules went into effect,
    Emergency Service rarely received any complaints
    regarding performers. In general, the permit system
    is welcomed by everyone. They know there are des-
    ignated spaces for all different types of performances
    and that there are rules that everyone must follow. It
    has eliminated confrontation between performers.
    There are plenty of spots and they are not in the way
    of one another.

   The majority here manages to strike down almost all of
these rules without bothering to give Seattle an opportunity to
present evidence justifying them. To that end, my colleagues
deploy a number of techniques well designed for this purpose:

   1. The majority finds the solution adopted by Seattle Center
to be both too broad, maj. at 7765-67, and too narrow, id. at
7751, 7761-62, and so concludes that there’s an “imperfect
fit” between the rules and the goals the city seeks to achieve.
Id. at 7761. But the Supreme Court has made it quite clear
that time, place and manner regulations need not be perfectly
tailored, and that a government body has considerable discre-
                  BERGER v. CITY OF SEATTLE               7795
tion to fashion regulations as it thinks best: “The validity of
such regulations does not turn on a judge’s agreement with
the responsible decisionmaker concerning the most appropri-
ate method for promoting significant government interests.”
United States v. Albertini, 472 U.S. 675, 689 (1985). Rather,
a regulation is valid “so long as [it] promotes a substantial
government interest that would be achieved less effectively
absent the regulation.” Id.; Ward v. Rock Against Racism, 491
U.S. 781, 799 (1989).

  Instead of settling for effective regulations, the majority
demands perfection. But perfection is hard to find in rules
written and applied by mortals. Once judges start looking for
imperfections, that is pretty much the end of the story—and
of the regulations. No rules written by man can withstand
such persnickety scrutiny.

   2. The majority also trots out the time-honored technique
of declaring that the rules in question don’t really solve the
problems they’re supposed to solve. Maj. at 7758-59. Which
reminds me of the quip about economists greeting some item
of news with the observation, “That may be so in practice, but
is it true in theory?” My colleagues overlook evidence in the
record that the rules have actually worked—the problems they
were designed to solve went away as long as the rules were
in effect. See p.7794 supra.

   We are reviewing a grant of summary judgment against the
Center; we must view the evidence in the light most favorable
to it, and affirm only if there are no disputed issues of mate-
rial fact. Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000)
(en banc). Instead, the majority makes its own findings, such
as: the rules “do not promote [Seattle Center’s] interests in
any significant way,” maj. at 7759; “do[ ] not aid in coordi-
nating multiple uses” of Seattle Center, maj. at 7760; and that
most street performances pose “no realistic coordination or
traffic flow concerns,” maj. at 7766. Who needs trials when
we can find facts on appeal?
7796               BERGER v. CITY OF SEATTLE
   3. My colleagues also come up with solutions of their own,
which they claim would better solve the problems. See, e.g.,
maj. at 7764-65, 7768. But the majority’s proffered solutions
suffer from the same defects it finds in those adopted by Seat-
tle Center, containing such fudge-words as “unwanted behav-
ior” and “most sought-after locales.” Maj. at 7762, 7765. The
majority also suggests that the rules are unnecessary because
the Center could solve the problems by “enforc[ing] an appro-
priately worded prohibition on aggressive behavior.” Maj. at
7779; see also id. at 7762. Does the majority really mean to
say that the Center can’t have clear rules about obtaining per-
mits and not trapping captive audiences, but it can kick out
any street performer it deems “aggressive”?

   Fortunately for my colleagues, their proposed solutions
don’t need to pass constitutional muster; they can just toss
them out as supposedly superior alternatives. But if the city
were gullible enough to follow these suggestions, my col-
leagues would find reasons to strike down the new rules in the
next round of litigation. This artifice can be repeated many
times, to the delight of plaintiff and the general enrichment of
the legal profession.

   The majority plays a shell game when it confidently
declares that “[t]he City’s asserted interest in coordinating
multiple uses of the Center could also be achieved as effec-
tively without the permitting requirement.” Maj. at 7765.
How is the city to achieve these objectives, in the majority’s
view? Why, it’s by use of the designated locations rule that
the majority fails to uphold elsewhere in its opinion. And if
I had ham, I could have some very nice ham and eggs, if I had
eggs. Sophistries such as these are cold comfort to those who
have the actual responsibility for operating an enterprise the
size and complexity of Seattle Center.

  4. The majority overstates the problems that the rules sup-
posedly cause for the street performers, and minimizes the
problems that the street performers caused for the Center and
                   BERGER v. CITY OF SEATTLE                 7797
its patrons before the rules were instituted. For instance, the
majority repeatedly describes the rules as “sweeping bans” on
expressive activity. Maj. at 7779, 7784, 7786. In fact, no one
is prevented from speaking; the rules merely regulate the
time, place and manner of speech, and very lightly at that.
Permits are issued on a non-discretionary, non-discriminatory
basis, and the performers may conduct any performance they
please, however often they want, at any time between 11:00
a.m. and 10:00 p.m., at any of sixteen designated locations.
No one but the cantankerous Mr. Berger has a problem with
the rules.

   Citizens visiting the Center also have First Amendment
rights: to enjoy the arts, music and programs offered there.
Why should Berger be given a heckler’s veto over the pub-
lic’s right to peaceful enjoyment of the park and that of other
performers to attract an audience? Does the First Amendment
really mean that citizens trying to enjoy a city park their tax
dollars pay for must let themselves be browbeaten by Mr.
Berger into giving him money for performances they don’t
wish to watch? As Justice Breyer recently observed, “cities
use park space to further a variety of recreational, historical,
educational, aesthetic, and other civic interests,” and it is
“perfectly proper” for cities to place “proportionate restric-
tion[s]” on speech in order to preserve and coordinate these
other interests. Pleasant Grove City v. Summum, 129 S. Ct.
1125, 1141 (2009) (Breyer, J., concurring).

   5. The majority takes the concept of a facial challenge to
extremes, conjuring up all manner of hypothetical people who
could be affected by the regulations, even though there’s no
real possibility that the rules will be applied in such a counter-
productive manner. See, e.g., maj. at 7767 (guitar strummer at
family picnic); id. (man whistling as he walks); id. at 7784
(person making “mildest remark” to someone standing in
line). Plaintiffs can only raise the rights of others in an over-
breadth challenge if there is “a realistic danger” that the chal-
lenged rule “will significantly compromise recognized First
7798               BERGER v. CITY OF SEATTLE
Amendment protections of parties not before the Court.”
Members of the City Council of Los Angeles v. Taxpayers for
Vincent, 466 U.S. 789, 801 (1994). The majority may come
up with any number of hypothetical ways in which the regula-
tions could be applied, but it makes no difference because
guitar-strumming picnickers and itinerant whistlers face no
realistic danger of being hassled by Seattle Center authorities.

   The majority also faults Seattle Center for applying its rules
to street performers who are not obnoxious. Maj. at 7765-66.
But that’s how rules operate: Two million travelers a day go
through U.S. airport metal detectors in order to deter a few—
very few—political terrorists. The Center’s rules are designed
to prevent abusive behavior, not punish those who are abu-
sive. None of these other performers has objected to the rules
and, according to the city, they are happy with them.

   The irony is captured in footnote 15 of the majority opin-
ion, which reveals that plaintiff was involved in 70 percent of
the street performer complaints filed before adoption of the
rules. It is fairly clear from the record that the rules were
adopted largely to protect others—including other street
performers—from Mr. Berger’s overly aggressive behavior. It
borders on chutzpah to invoke the rights of these other indi-
viduals, none of whom has seen fit to join Mr. Berger’s suit,
in striking down the rules designed to protect them from him.

   6. The majority refuses to adopt the Center’s proffered nar-
rowing construction, which would limit the permit require-
ment to performances “aimed at attracting an audience,” on
the ground that it would make things worse, not better. Maj.
at 7767-70. Yet the proffered narrowing avoids most of the
majority’s examples of supposed overbreadth. A man whis-
tling as he walks, and a few friends singing for fun on their
way to a concert, are clearly not engaged in a performance
aimed at attracting an audience. Nor is the guitar-strummer at
the family picnic; his only audience—his family—would be
gathered around him regardless of his musical skills. Profes-
                   BERGER v. CITY OF SEATTLE                 7799
sional street performers are quite different, as anyone who has
watched them can attest. They often wear costumes or distinc-
tive clothes; they frequently carry props or musical instru-
ments; and their performance is directed at the public and not
at their companions. The majority makes it sound like it
would take Sherlock Holmes working closely with Hercule
Poirot to figure out who the street performers are, but else-
where it makes just the opposite point: that the permit is
unnecessary because the Center authorities know exactly who
the street performers are. Maj. at 7763 n.14. The majority
can’t have it both ways.

   “[E]very reasonable construction must be resorted to, in
order to save a [rule] from unconstitutionality.” United States
v. Buckland, 289 F.3d 558, 564 (9th Cir. 2002) (quoting
Hooper v. California, 155 U.S. 648, 657 (1895)); see also
Broadrick v. Oklahoma, 413 U.S. 601, 613 (1973) (“Facial
overbreadth has not been invoked when a limiting construc-
tion has been or could be placed on the challenged [rule].”).
My colleagues instead reject every reasonable construction
that might get in the way of finding the rules unconstitutional.

                              ***

   “Public parks are often closely identified in the public mind
with the government unit that owns the land. City parks—
ranging from those in small towns, like Pioneer Park in Pleas-
ant Grove City, to those in major metropolises, like Central
Park in New York City—commonly play an important role in
defining the identity that a city projects to its own residents
and to the outside world.” Summum, 129 S. Ct. at 1133-34.
Seattle has a legitimate—indeed a vital—interest in maintain-
ing the character of the multi-use facility that is the crown
jewel of its civic enterprise. If the majority here is right, then
Seattle and other municipalities hoping to use their parks to
promote civic virtue, neighborliness, hospitality and the
peaceful enjoyment of the arts cannot possibly draft a set of
rules that will protect visitors, concessionaires and other art-
7800               BERGER v. CITY OF SEATTLE
ists from overly aggressive street performers bent on increas-
ing their own visibility and income by bullying those around
them.

   But the majority is not right. The rules adopted by Seattle
Center are a measured and reasonable response to a real prob-
lem; none of them stifles speech in any meaningful way, and
none is unconstitutional. There is little I can add to the excel-
lent analysis in Judge Gould’s opinion as to the specific rules
struck down by the majority. Each of those rules is carefully
tailored and narrowly drawn to deal with specific, identified
problems that, in the judgment of those charged with operat-
ing Seattle Center, impaired the safety, convenience and
enjoyment of visitors to the park. And, as Judge N.R. Smith
explains, the performance-location rule is particularly well-
suited to the city’s legitimate objectives, while the objections
to the rule—as to which a trial will now be required—are
nothing but the personal preferences of the man who made the
rules necessary in the first place.

   It is unfortunate that such rules should be needed, as they
seem largely designed to legislate civility. But Mr. Berger has
been less than civil in his dealings with other performers and
the public. The record, for example, references complaints
against Berger for catcalling at a parent who refused to allow
her children to watch his performance, bringing a child to
tears for giving what Berger considered an insufficient dona-
tion and threatening and calling obscenities at a Center patron.
In maintaining a hospitable campus, the Center management
is surely entitled to deter such behavior by individuals profit-
ing off its patrons.

   Almost seventy years ago, the Supreme Court in Cox v.
New Hampshire, 312 U.S. 569 (1941), unanimously upheld a
state statute that required an advance permit for anyone wish-
ing to exhibit any “theatrical or dramatic representation” or to
conduct any “parade or procession upon any public street or
way, and [any] open-air public meeting upon any ground
                   BERGER v. CITY OF SEATTLE                  7801
abutting thereon.” Id. at 571. The Court’s reasoning is as valid
today as it was then:

    Civil liberties, as guaranteed by the Constitution,
    imply the existence of an organized society main-
    taining public order without which liberty itself
    would be lost in the excesses of unrestrained abuses.
    The authority of a municipality to impose regula-
    tions in order to assure the safety and convenience of
    the people in the use of public highways has never
    been regarded as inconsistent with civil liberties but
    rather as one of the means of safeguarding the good
    order upon which they ultimately depend.

Id. at 574. So long as the licensing board exercised its author-
ity in a viewpoint-neutral, even-handed, consistent way, and
the fee charged was reasonable, id. at 576-77, the permit
requirement was constitutional, id. at 576:

    If a municipality has authority to control the use of
    its public streets for parades or processions, as it
    undoubtedly has, it cannot be denied authority to
    give consideration, without unfair discrimination, to
    time, place and manner in relation to the other proper
    uses of the streets. We find it impossible to say that
    the limited authority conferred by the licensing pro-
    visions of the statute in question as thus construed by
    the state court contravened any constitutional right.

   Cox dealt with parades on public streets, but the Court
reached the same result when an identically-worded city ordi-
nance was applied to require a license to hold a religious
meeting in a public park:

    The principles of the First Amendment are not to be
    treated as a promise that everyone with opinions or
    beliefs to express may gather around him at any pub-
    lic place and at any time a group for discussion or
7802               BERGER v. CITY OF SEATTLE
    instruction. It is a non sequitur to say that First
    Amendment rights may not be regulated because
    they hold a preferred position in the hierarchy of the
    constitutional guarantees of the incidents of freedom.
    This Court has never so held and indeed has defi-
    nitely indicated the contrary. It has indicated
    approval of reasonable nondiscriminatory regulation
    by governmental authority that preserves peace,
    order and tranquillity without deprivation of the First
    Amendment guarantees of free speech, press and the
    exercise of religion. When considering specifically
    the regulation of the use of public parks, this Court
    has taken the same position.

Poulos v. New Hampshire, 345 U.S. 395, 405-06 (1953).
Poulos included an admonition that my colleagues would do
well to heed: “There is no basis for saying that freedom and
order are not compatible. That would be a decision of desper-
ation. Regulation and suppression are not the same, either in
purpose or result, and courts of justice can tell the difference.”
Id. at 408.

   Twelve years later, in the other Cox case, Justice Goldberg,
writing for the Court, emphasized the continued validity of
Cox and Poulos and the importance of rules in maintaining
the very concept of civil liberties:

    The rights of free speech and assembly, while funda-
    mental in our democratic society, still do not mean
    that everyone with opinions or beliefs to express
    may address a group at any public place and at any
    time. The constitutional guarantee of liberty implies
    the existence of an organized society maintaining
    public order, without which liberty itself would be
    lost in the excesses of anarchy. The control of travel
    on the streets is a clear example of governmental
    responsibility to insure this necessary order. A
    restriction in that relation, designed to promote the
                   BERGER v. CITY OF SEATTLE                  7803
    public convenience in the interest of all, and not sus-
    ceptible to abuses of discriminatory application, can-
    not be disregarded by the attempted exercise of some
    civil right which, in other circumstances, would be
    entitled to protection.

    ....

    It is, of course, undisputed that appropriate, limited
    discretion, under properly drawn statutes or ordi-
    nances, concerning the time, place, duration, or man-
    ner of use of the streets for public assemblies may be
    vested in administrative officials, provided that such
    limited discretion is “exercised with ‘uniformity of
    method of treatment upon the facts of each applica-
    tion, free from improper or inappropriate consider-
    ations and from unfair discrimination’ . . . [and with]
    a ‘systematic, consistent and just order of treatment,
    with reference to the convenience of public use of
    the highways . . . .’ ” Cox v. New Hampshire, supra,
    at 576. See Poulos v. New Hampshire, supra.

Cox v. Louisiana, 379 U.S. 536, 554, 558 (1965) (alterations
in original).

   Cox v. New Hampshire and Poulos have never been over-
ruled, so far as I know; indeed, the Court has built on them.
See, e.g., Ward, 491 U.S. 781 (upholding New York’s sound-
amplification guideline in Central Park); Heffron v. Int’l
Soc’y of Krishna Consciousness, Inc., 452 U.S. 640 (1981)
(state’s interest in maintaining the orderly movement of the
crowd at annual state fair sufficient to support requirement
that religious group confine its distribution, sales and solicita-
tion activities to a fixed location); Taxpayers for Vincent, 466
U.S. 789 (“municipalities have a weighty, essentially esthetic
interest in proscribing intrusive and unpleasant formats for
expression”).
7804               BERGER v. CITY OF SEATTLE
   The majority turns up its nose at Cox and Poulos, on the
ground that “both cases preceded the development by the
Supreme Court of specific time, place and manner standards,”
maj. at 7760-61, but the Supreme Court recently relied on
them in Thomas v. Chicago Park District, 534 U.S. 316
(2002), where it (again unanimously) upheld a licensing
requirement for any activity in a public park that exceeded 50
participants. In so doing, the Court reiterated the distinction
between permits designed to censor and those designed to
regulate competing uses in public areas:

    “[T]he [permit] required is not the kind of prepubli-
    cation license deemed a denial of liberty since the
    time of John Milton but a ministerial, police routine
    for adjusting the rights of citizens so that the oppor-
    tunity for effective freedom of speech may be pre-
    served.” Poulos v. New Hampshire. Regulations of
    the use of a public forum that ensure the safety and
    convenience of the people are not “inconsistent with
    civil liberties but . . . [are] one of the means of safe-
    guarding the good order upon which [civil liberties]
    ultimately depend.” Cox v. New Hampshire.

Id. at 323 (citations omitted, alterations in original). The
Court didn’t ask why the city couldn’t let all gatherings go
forward, and then break up those that got out of hand. Rather,
the Court accepted the city’s estimate that a gathering of more
than 50 people could cause problems and upheld the permit
requirement.

   Unlike the circuit opinions on which my colleagues rely,
these Supreme Court cases—an unbroken line spanning more
than six decades—are controlling authority, and we are bound
to follow them. Applying these cases to the facts before us,
I note that Seattle Center is the type of public gathering place
that the Court dealt with in Poulos, Ward, Heffron, Thomas
and Summum. The concerns that gave rise to the permit
requirement and other regulations here are much the same as
                   BERGER v. CITY OF SEATTLE                7805
in those cases, and in Cox v. New Hampshire and Vincent as
well. Despite the majority’s obvious desire to reach the oppo-
site conclusion, maj. at 7751, 7759 n.9, we are bound to
assume that the permit requirement has been administered in
a neutral fashion and does not give Seattle Center authorities
undue discretion, as Berger has never contended otherwise.

   To me, this makes the case before us materially indistin-
guishable from these Supreme Court cases. The only signifi-
cant differences cut sharply in favor of upholding the permit
requirement. First, the rules here are considerably less restric-
tive. As the majority recognizes, “the permitting schemes at
issue in Cox and Poulos both required applicants to ‘specify
the day and hour’ that they planned to hold their parade or
public meeting.” Maj. at 7760. Here, a single permit entitles
the holder to perform at any time he wishes between 11:00
a.m. and 10:00 p.m., for as long as he wishes, in any of the
designated locations, for an entire year. The majority some-
how finds that this weighs against the Center, taking it as
proof that the permits do not “further the government’s inter-
est in coordinating multiple uses of limited public space.” Id.
This is very strange reasoning. If the Center believes that it
doesn’t need a more restrictive permit to serve its ends, who
are we to say that the restrictions are inadequate? The majori-
ty’s clumsy effort to distinguish away the Cox line of cases
stands the concept of narrow tailoring on its head.

  The majority also criticizes the permit requirement because,
unlike in Thomas, it’s not limited to performances attracting
a certain minimum audience. Maj. at 7768, 7787. But the
majority overlooks Poulos v. New Hampshire, where the
Court upheld a permit requirement for groups of any size
wishing to hold an “open air public meeting” in a city park.
345 U.S. at 397 n.2, 402-08; see also Cox v. New Hampshire,
312 U.S. at 571-72, 576. Thomas, in turn, relied on Poulos
and Cox. 534 U.S. at 323.

 The majority’s distinction is nonsensical, in any event.
When a permit is required for public meetings, as in Thomas
7806               BERGER v. CITY OF SEATTLE
and the other cases the majority relies on, the organizers can
be expected to know, based on the degree of public interest,
advertising and outreach, how large a group is likely to show
up. The license the Center issues here is quite different: It is
good for an entire year and entitles the bearer to perform hun-
dreds or even thousands of times. The size of the crowd on
any given day, at any particular hour, may be hard to predict,
but it doesn’t matter, as long as the Center reasonably
believes that on some days, at some hours, a sufficiently large
crowd may gather to impair the efficient operation of the Cen-
ter.

   It’s ridiculous to suggest that performers may be required
to obtain permits if the crowd that gathers to see them is of
a certain size, but not if it is not. How is anyone to know in
advance? Depending on the performer’s popularity, the day of
the week, the hour of the day and the availability of other
attractions, a larger or smaller crowd may gather. What is the
performer to do, if he doesn’t have a permit? Must he count
the crowd to make sure it doesn’t exceed the limit and ask
some to leave if he realizes there are too many? Should he
stop the performance until the crowd disbands? When dealing
with a performer who may give 20 or 30 performances a day,
20 or 25 days out of every month, using a numerical limit on
the size of the audience, as the majority envisions, just doesn’t
make any sense; it is certainly not constitutionally required.
The city can reasonably presume that when people engage in
activities designed to gather a crowd, they will get a crowd
often enough to render the activity the legitimate object of
regulation.

   The simple fact the majority overlooks is that street per-
formers like Berger are not merely citizens who wish to use
the park as a forum for public expression or religious worship
on an occasional basis; they are operating a business and earn-
ing a living from these activities. They are repeat players—a
continuing presence at the Center—taking advantage of the
crowds generated by Seattle Center’s organization and indus-
                   BERGER v. CITY OF SEATTLE               7807
try to promote their own economic well-being. To be sure, the
business that these performers engage in does involve com-
municating with the public, and can be characterized as art or
at least craft, so it deserves First Amendment protection. But
there are many businesses whose object is communicating
with the public: theaters, cinemas, art galleries, record shops,
night clubs, advertising agencies, investment advisors—the
list is long and varied. No one has ever suggested that the-
aters, say, are exempt from fire laws, building codes, labor-
relations regulations, taxes or the multitude of other non-
content related laws that are applicable to any other business.
The First Amendment simply doesn’t sweep so far. See, e.g.,
One World One Family Now v. City & County of Honolulu,
76 F.3d 1009 (9th Cir. 1996) (upholding a ban on sidewalk
sale of message-bearing t-shirts).

   Berger and other street performers are actors without a the-
ater, circus performers without a tent. Not having a fixed
facility, they perform in open spaces where people gather in
the expectation that those who watch them will reward them.
And this is not an idle hope: Rewarding street performers
whose act one watches is a bit like tipping at hotels and
restaurants—a social obligation that is not legally enforceable
but many people feel bound to honor.

   The commercial aspects of the street performer trade,
which my colleagues overlook, set up the dynamics that have
given Seattle Center cause for concern. A street performer’s
income depends on the crowd he is able to draw, so location
is a very important issue—hence the strife about who gets to
perform at the choicest spots. The economic incentive also
can lead to aggressive solicitation of patrons, and rude
remarks when patrons give what the performer believes is an
insufficient donation. The economic incentive may lead street
performers to find captive audiences—say, people standing in
line—and start performing near them, hoping to guilt them
into making a donation even if they have no particular interest
in the performance.
7808               BERGER v. CITY OF SEATTLE
   Social conventions often create very strong obligations—
such as when one leaves a sizable tip after receiving lousy
table service to avoid an unpleasant reaction from the waiter
—and people standing in line who have had the “benefit” of
a street performance that they did not seek out or enjoy may
feel pressured to cast down a dollar or two, just so others
won’t consider them to be moochers. The patrons may never-
theless feel put upon, and their Center experience may be
tainted by having been buffaloed into this transaction.

   The Supreme Court in Summum drew a distinction between
traditional public speakers who, “no matter how long-winded,
eventually come to the end of their remarks,” 129 S. Ct. at
1137, and monuments in public parks, which “endure.” Id.
Because monuments are a permanent fixture of the facility,
they “monopolize the use of the land on which they stand and
interfere permanently with other uses of public space.” Id.
Street performers, like plaintiff here, fall somewhere in
between these two extremes: They do go home at the end of
the day (like occasional public speakers), but they come back
the next day and the day after that, on a permanent or semi-
permanent basis. Each performance may attract a relatively
small audience compared to a speech or a rally, but each per-
former will be constantly gathering crowds. A facility like
Seattle Center can’t accommodate an unlimited number of
such performers; if there are too many at the same time, or at
the same location, they begin to “interfere permanently with
other uses of public space.” Id. Cities therefore have a far
greater interest in regulating the activities of permanent street
performers than occasional political or religious speakers.

   If, as the Supreme Court has held, municipalities have the
authority to regulate eleemosynary and volunteer activities—
even bible classes—in public spaces, to preserve the safety
and convenience of individuals using the public facility, then
surely they have the authority to regulate street performers,
who are operating small businesses within a complex that the
city maintains and nurtures. My colleagues in the majority
                   BERGER v. CITY OF SEATTLE               7809
eschew this obvious conclusion by means of two arguments,
neither particularly persuasive.

   First, my colleagues take the view that the permit require-
ment is invalid because it serves no legitimate purpose, but
they are mistaken, as Judge Smith persuasively demonstrates
in his separate opinion. Smith at 7839-40. I note, to begin
with, that when the Supreme Court has upheld permit require-
ments, it has not demanded a particularly rigorous, or any,
justification for them, relying instead on the obvious and
common-sense reasons to require a permit. In Cox v. New
Hampshire, the court merely referred to “[t]he obvious advan-
tage of requiring application for a permit” with no suggestion
that this advantage had to be proven up to any degree of cer-
tainty. 312 US. at 576. In Poulos and Thomas, the Court made
no reference whatsoever to the efficacy of the permit require-
ment. In all three cases, the Court’s focus was on whether the
permit was administered in a content-neutral, objective and
non-discriminatory fashion and, having satisfied itself that it
was, the Court did not consider efficacy to be an independent
constitutional requirement. See also Heffron, 452 U.S. at
650-53 (not questioning efficacy of requirement that religious
group operate from a fixed location at state fair).

   It’s thus not clear that, when considering a licensing
scheme for holding a public event such as a bible study, per-
formance or parade in a place where there are competing or
inconsistent uses, the licensing authority has to make a very
convincing showing—or any showing at all—that the license
serves the desired purpose. We can assume, as has the
Supreme Court on more than one occasion, that the city
wouldn’t devote the time and resources to administering such
a scheme unless it served to reconcile the various competing
uses.

   But if a purpose there need be, it is pretty obvious what it
is here: To deter unruly behavior on the part of street perform-
ers by denying them the cover of anonymity, and to give Seat-
7810              BERGER v. CITY OF SEATTLE
tle Center authorities a means of holding them accountable
when they do misbehave. To start with the obvious, requiring
a street performer to obtain a permit gives Seattle Center
authorities an address where they can write to him if issues
arise; there is such a letter, dated October 3, 2003, in the
record. Without such an address, how do the authorities pro-
ceed when they want to give the performer notice of an
alleged violation? How do they notify him of their decision?

   Requiring a street performer to have a license and display
a badge, which can be suspended or revoked, also facilitates
the imposition of discipline. If the performer is found guilty
of a violation, the badge can be taken away for the duration
of any suspension, or permanently, and security officers can
then enforce the performance ban by stopping performances
by anyone who does not display a badge. This eliminates the
need to check records or settle disputes about whether or not
a suspension is in effect.

   Requiring a badge also makes it more likely that individu-
als aggrieved by the performer’s misconduct will be willing
and able to report it. The badge informs the public that the
performer can be reported to Seattle Center if he misbehaves.
Members of the public are far likelier to lodge a complaint
against someone with an official badge than someone who
appears to be an independent private party. The badge in this
situation serves the same purpose as badges and name-tags
worn by law enforcement officers, supermarket clerks and
hotel staff—it is a way of making misconduct less likely by
significantly increasing the risk that it will be reported.

   The requirement that the performer provide a name and dis-
play a badge also avoids confusion and misunderstandings.
My colleagues in the majority may think it’s perfectly OK to
identify performers by such colloquial descriptions as “the
hula-hooping magician” or “the puppet guy,” maj. at 7763
n.14, but that’s no way to run a monorail. What if the puppet
guy is hit with a suspension and claims that the culprit was
                  BERGER v. CITY OF SEATTLE               7811
really the marionette guy, or that the hula-hooping magician
was really the balloon-animal magician? The complainants in
such cases may be tourists from another state, long gone from
the scene before the dispute can be resolved. A badge with a
name and picture avoids such misunderstandings and makes
it far less likely that street performers will misbehave—
which, of course, is the ultimate objective.

   The Center could, as the majority suggests in places, call
the police when street performers seriously misbehave, but it
is hardly conducive to maintaining a pleasant atmosphere in
the park to have the man in the clown suit hauled off in hand-
cuffs. And how many people want to spend their vacation get-
ting into a head-to-head confrontation with someone
obnoxious, or tracking down security personnel and filling out
police reports? Most people who are victims of inappropriate
or rude behavior register their protest with their feet: They
walk away from the place of the unpleasantness and don’t
come back. And they tell their friends and neighbors in Pitts-
burgh and Wilkes-Barre that this is not where they should
spend their vacation dollars.

   And, of course, much inappropriate behavior, like that
plaintiff is accused of, see p.7800 supra, falls far short of a
criminal offense. I doubt that the Center can have someone
arrested for calling a visitor a “M***** F*****”—as plaintiff
is charged with doing. The majority’s suggestion that police
can demand identification and an address from misbehaving
street performers, maj. at 7764, suffers from the same prob-
lem: Police can demand identification only when they have
“reasonable suspicion to believe the suspect was involved in
criminal activity,” not when they believe that someone’s been
obnoxious and disruptive. Hiibel v. Sixth Judicial Dist. Ct. of
Nev., 542 U.S. 177, 184 (2004). Police who tried to force Mr.
Berger to identify himself when he throws one of his hissy fits
would soon find themselves as defendants in a civil rights
lawsuit.
7812               BERGER v. CITY OF SEATTLE
   And yet, Seattle Center “play[s] an important role in defin-
ing the identity that [the] city projects to its own residents and
to the outside world.” Summum, 129 S. Ct. at 1134. Misbe-
havior by performers who are a constant presence at the Cen-
ter is a disaster in the making for an enterprise whose mission
it is “to delight and inspire the human spirit in each person
and bring us together as a rich and varied community.”
http://www.seattlecenter.com/information/default.asp. It may
be true that public parks need not reflect “a ‘Truman Show’
version of pristine placidity,” maj. at 7790, but the First
Amendment surely doesn’t require that our parks resemble
The Aristocrats either.

   Operating a huge enterprise like Seattle Center, one that
caters to the needs and wants of tens of thousands of visitors
on an average day, is an enormously difficult and complex
task. Maintaining the goodwill of the public and support of
the community over the decades is at the heart of that success.
When the people responsible for that enterprise tell us that a
content-neutral, non-discriminatory permitting requirement
has been effective in solving a serious problem that has been
eroding that goodwill, it takes considerable hubris for judges
to say they know better.

   The second theory under which the majority finds fault
with the permit requirement is the supposed impermissibility
of “single-speaker registration requirements.” Maj. at
7752-57. This is a curious theory, because none of the cases
on which my colleagues rely makes any reference to the num-
ber of speakers involved, and certainly none mentions the size
of the group as being dispositive. All of the cases on which
the majority relies were solicitation cases; one can assume
that the group of speakers involved would have been small by
the nature of the activity. But the theories under which the
Court struck down the permit requirements in those cases
were varied and had nothing to do with the size of the group.

   In Cantwell v. Connecticut, 310 U.S. 296 (1940), for exam-
ple, the Court struck down a state statute which forbade the
                   BERGER v. CITY OF SEATTLE                 7813
solicitation of money for religious causes unless the solicitors
obtained a certificate from a government official, who was
required to determine that the cause in question was, indeed,
religious. The Court struck down the requirement because the
statute authorized a government official “to withhold his
approval if he determines that the cause is not a religious one.
Such a censorship of religion as the means of determining its
right to survive is a denial of liberty protected by the First
Amendment . . . .” 310 U.S. at 305. The size of the soliciting
group was not even mentioned; indeed, the Court made it
clear that “general regulation, in the public interest, of solici-
tation, which does not involve any religious test and does not
unreasonably obstruct or delay the collection of funds, is not
open to any constitutional objection, even though the collec-
tion be for a religious purpose.” Id. Cantwell undermines
rather than supports the majority’s theory.

   This is true of each of the other cases the majority draws
upon for its theory, including Watchtower Bible & Tract Soci-
ety of N.Y., Inc. v. Village of Stratton, 536 U.S. 150 (2002),
on which the majority places the heaviest reliance. Watch-
tower was a case involving door-to-door canvassing by a reli-
gious group. In striking down a requirement that the
canvassers first obtain a permit from the town authorities, the
Court pointed to a number of factors, none of which had any-
thing to do with the number of canvassers, among them “the
historical importance of door-to-door canvassing and pam-
phleteering as vehicles for the dissemination of ideas,” id. at
162; that the canvassers were not engaged in the solicitation
of funds, id. at 165; the legitimate interest of some canvassers
in anonymity, id. at 166; that the advance permit requirement
inhibits some spontaneous speech, id. at 167; and that resi-
dents could ward off all canvassers by posting legally
enforceable “no solicitation” signs, which petitioners prom-
ised to respect, id. at 168. None of these factors is even
remotely applicable to our case: Balloon animals and magic
tricks don’t feature the dissemination of ideas, street perform-
ers do solicit funds, sometimes quite aggressively, and there
7814               BERGER v. CITY OF SEATTLE
is no legally enforceable way for patrons to keep Berger from
trying to lure their children to come watch him or prevent him
from insulting them when they resist. Finally, despite the
majority’s repeated assertions otherwise, maj. at 7754 n.5,
7763-64, street performers have little interest in anonymity.
Hula-hooping magicians and puppeteers are hardly advocates
for “unpopular causes,” Watchtower Bible, 536 U.S. at 167;
they are entertainers, and gaining public recognition will only
help their businesses. Watchtower and our case have about as
much in common as bananas and boomerangs.

   The most one can say about the cases that form the back-
bone of the majority’s analysis is that the Court has been
reluctant to approve restrictions on the rights of individuals
and small groups to engage in discourse with other individu-
als and small groups—the kind of interactions that always
arise in solicitation, canvassing or hand-billing cases. This is
not really surprising, because individual-to-individual and
small group-to-small group interactions generally do not pose
the sort of problems that time, place and manner rules are
designed to deal with. Moreover, they are very much like the
interactions almost everyone has during the course of his
daily life—striking up conversations with others on the street,
in his neighborhood or in public places. It may thus be fair to
infer a presumption against laws prohibiting such small-group
interactions.

   But it is a wholly different matter to derive some sort of
rule that prohibits—or strongly discourages—regulation of
speech by a single individual, regardless of the size of his
expected audience or the disruption he may cause. Nothing in
the Supreme Court’s caselaw supports any such proposition,
and there is much to refute it. Take the following examples,
which strike me as so obvious that no case citation is neces-
sary:

    •   A municipality prohibits people from falsely yell-
        ing fire in a crowded theater. Is there a constitu-
               BERGER v. CITY OF SEATTLE                   7815
    tional exception for a single individual? I don’t
    think so. Why? Because the effect of the single
    speaker on the crowd of people thrown into panic
    can be disastrous.

•   A famous civil rights leader plans to hold a
    speech at the Lincoln Memorial; the speech is
    eagerly anticipated and half a million or more
    people are expected to attend. According to the
    majority’s flawed theory, the city of Washington
    could not require the speaker to register in
    advance, or give the city notice that a large audi-
    ence is expected. Indeed, any number of indepen-
    dent single speakers would be entitled to show up
    unannounced and give their speeches at the very
    same time and place. There’s nothing in the
    Supreme Court’s caselaw that remotely supports
    that proposition.

•   Yo-Yo Ma is probably the greatest cellist of our
    time, and a free concert for the benefit of the peo-
    ple of Los Angeles would surely be greeted with
    enthusiasm. But if Mr. Ma wanted to set up his
    cello in the third lane of the West-bound Santa
    Monica Freeway adjacent to the Robertson exit,
    I have no doubt that the California Highway
    Patrol could engage in prior restraint by prevent-
    ing him. That Yo-Yo Ma is a single artist of
    remarkable talent would have no effect whatso-
    ever on that result.

•   Mr. Nez, who lives in Pasadena, wants to hold a
    parade celebrating the Festival of Noses. And he
    wants to follow the route that is followed every
    year by another parade with a very similar name
    —starting north on Orange Grove Avenue near
    California, then turning east on Colorado for
    about 5 miles. Unfortunately for Mr. Nez, no one
7816               BERGER v. CITY OF SEATTLE
        else shares his enthusiasm, so he decides to hold
        a one-man parade, carrying a giant paper mache
        replica of Jimmy Durante’s head. Having read
        the majority’s opinion, he believes that he needs
        no parade permit since he is, after all, a single
        performer. So, about 9 a.m. on January 2, he dons
        a top hat and tails, holds high the effigy of The
        Schnozz and starts walking north on Orange
        Grove straddling the double yellow line. My
        guess is that the Pasadena police would pick him
        up and give him a jaywalking ticket (or worse)
        long before he got to Colorado. His First Amend-
        ment defense would get about as far as his
        parade.

   I could go on, but these “silly” examples, maj. at 7788, are
enough to put to rest the fatuous notion that single speakers
are entitled to favorable treatment under the First Amend-
ment. Rather, the decision always hinges on the interaction
between the speaker and the activities affected by him or his
speech. If you go to the desert, you can shout “fire” as loudly
and as often as you wish. You can bring a thousand friends
with you and all of you can shout “fire” day and night, in uni-
son, in sequence or to the rhythm of Bolero. You can sing
about cesium and recite poems about arson; you can arrange
a parade celebrating fire, or noses or whatever you wish. So
long as there’s no one to be bothered, there’s little the govern-
ment can or should be able to do to stop you. But if you are
in the city, if you are at a mall, if you are at a stadium where
thousands of people are crowding onto moving escalators,
then we can reasonably expect you to be much more circum-
spect about what you say and where you say it, because the
effect on others may be disastrous.

   Context is everything in First Amendment analysis and the
majority’s single-speaker rule fails because it doesn’t take
context into account. Even if, as the majority suggests in
places, its single-speaker rule would only apply to speakers
                   BERGER v. CITY OF SEATTLE               7817
who attract audiences of less than 75 or less than 100, maj. at
7766, 7787, any such rigid numerical rule will fail because it
makes no account for the performance’s effect on others. The
performances by Mr. Ma and Mr. Nez, for instance, would be
seriously disruptive whether they gathered a large audience or
no audience at all. In deciding whether Seattle Center can
require advance registration of street performers, it matters
not at all whether they involve a single performer, like plain-
tiff, two jugglers or twelve lords-a-leaping. What matters is
that street performers are out for donations, and donations
increase with the size of the crowd the performers attract.
Thus, attracting crowds is not merely an unforeseen by-
product of street performing, it is its sine qua non: A street
performer who never gathers an audience would give up the
pursuit very quickly.

   Crowds, of course, are worrisome when dealing with large
groups of people moving through a restricted area like Seattle
Center and thus are a legitimate thing for the authorities to be
concerned about. They can also legitimately be concerned
about how performers interact with the crowds they attract,
and the effect they have on the public goodwill which is, after
all, the lifeblood of the Center’s mission. The regulations the
Center put into place to address this problem are sensible and
measured. There is no evidence whatsoever that the rules have
been applied in an oppressive or discriminatory manner, that
they have been enforced against teenagers strumming their
guitars at family picnics, or against people whistling while
they walk, or against political canvassers.

   All of these are figments of the judicial imagination—a fer-
tile imagination, to be sure, but woefully out of touch with the
realities of running a complex enterprise which brings joy to
millions of people a year. By focusing on the largely imagi-
nary First Amendment injuries which might be suffered by
largely imaginary people, my colleagues impair the First
Amendment rights of the millions of actual people who come
to Seattle Center to see, to hear, to learn, to enjoy, without
7818               BERGER v. CITY OF SEATTLE
being subjected to the stress of dealing with overly-aggressive
street performers who shout obscenities and send young chil-
dren off crying. There are times when the best thing judges
can do is to butt out; this is surely one of them.



GOULD, Circuit Judge, with whom Chief Judge Kozinski and
Judge Tallman join, dissenting:

   I dissent from the majority’s invalidation of the permit and
badge requirements, for the reasons stated by my colleague
Chief Judge Kozinski in his dissent. The permit scheme is a
reasonable response to the City of Seattle’s need for order to
maintain the efficacy and desirability of Seattle Center for its
citizenry and visitors. I write separately to explain my dis-
agreement with the majority’s conclusions relating to the
Seattle Center Rules regarding required performance loca-
tions, the allowing of only passive solicitation, and the preclu-
sion of speech activities including performances within thirty
feet of captive audiences engaging in other events at Seattle
Center. These Rules are reasonable time, place, and manner
restrictions on speech because they are content-neutral restric-
tions that are narrowly tailored and leave open ample alterna-
tive means of communication. I conclude that separate
attention to each of these restraints is warranted.

   In Section I, I first comment on the substantial value of
street performance, while acknowledging the City’s superor-
dinate need to regulate it in the interest of order. In Section
II, I explain why the performance location rule is a reasonable
time, place, and manner restriction that should be upheld and
why Berger’s evidence stating otherwise is insufficient to pre-
clude summary judgment in favor of the City. In Section III,
I explain why the passive solicitation rule is also a reasonable
restraint on the manner of solicitation and should be upheld.
In Section IV, I explain why Seattle’s rule protecting captive
                   BERGER v. CITY OF SEATTLE                 7819
audiences should also be upheld in light of the special multi-
purpose nature of Seattle Center.

   By invalidating the City of Seattle’s reasonable time, place,
and manner restraints on solicitation and performances to cap-
tive audiences, and by generating a fictitious fact issue on per-
formance location, the majority utterly fails to give due
weight to the valid interests of the City of Seattle in protecting
a smoothly running Seattle Center. These include the City’s
interests in “traffic control” when competing street performers
want to use the same place for their expression, and the regu-
lation of street performers who communicate at Seattle Center
in circumstances that may interfere with the Center’s other
activities. See Thomas I. Emerson, Toward a General Theory
of the First Amendment, 72 YALE L.J. 877, 946-47 (1963)
(stating that by regulating “traffic control” a government can
“maintain orderly expression and thereby promote freedom of
expression”). The majority’s holding impairs the value of
Seattle Center to Seattle’s residents, to visitors from world-
wide locations, and to the organizations that make Seattle
Center their home. Its holding is not needed to protect the free
and full exchange of ideas that helps to keep our society vital.
Therefore, I respectfully dissent, and elaborate my views.

                                I

   The value of the speech from street performers impacted by
the City’s permit scheme is significant, but Rules F.1 and F.2
are nonetheless constitutional because of the need of the City
to maintain order at this gem of a civic attraction. The City’s
interests are well articulated by Chief Judge Kozinski, but I
will expand on the speech value of the street performances:
Speech in the form of music, drama, or performance has
played a vital role in our society and deserves First Amend-
ment protection. Some of our culture’s most valued written
works originated as spoken performances. For example, what
we know now as Homer’s Iliad and Odyssey likely were orig-
inally preserved through verbal performances. See Mark W.
7820              BERGER v. CITY OF SEATTLE
Edward, Homer and the Oral Tradition, 18/1 ORAL TRADITION
65 (2003) (“By now the facts about the nature of the oral fea-
tures . . . in Homer are well known and (on the whole) not
controversial.”); see generally Bruce Louden, THE ILIAD:
STRUCTURE, MYTH and MEANING (Johns Hopkins University
Press 1996). Music likewise has helped to develop our West-
ern civilization. See, e.g., Paul Henry Lang, MUSIC IN
WESTERN CIVILIZATION xix (W.W. Norton & Co. 1997)
(“Every civilization is a synthesis of man’s conquest of life.
Art is the ultimate symbol of this conquest, the utmost unity
man can achieve.”). Even if our society today does not always
hold street performers in the highest of esteem, these perform-
ers continue the tradition of transmitting culture, as done by
the traveling minstrels, talebearers, and acting troupes that
have helped to develop what we consider our Western culture.
It would be easy to underestimate the value provided by these
performers, or the accompanying need for First Amendment
protection, if we only looked at a single performer and espe-
cially if we had little affinity for that person’s performance.
However, that such performances are possible in the aggre-
gate bestows value on a society.

   The City’s permit system and related regulatory restraints
may require some individuals wishing to express themselves
through spontaneous performance to wait until they have
gained a permit and channeled their performance into a per-
mitted location. It is true that the Supreme Court, while
reviewing a restraint on private solicitation, has criticized a
permit requirement in part because “a significant amount of
spontaneous speech” was “effectively banned” by that
requirement. Watchtower Bible & Tract Soc’y of N.Y., Inc. v.
Vill. of Stratton, 536 U.S. 150, 167 (2002). It might also be
conceded that delaying speech takes some toll on the speaker.
See Vincent Blasi, Toward a Theory of Prior Restraint: The
Central Linkage, 66 MINN. L. REV. 11, 82 (1981) (“[E]ven
short delays take from speakers the power to determine pre-
cisely when to disseminate their communications. When gov-
ernment possesses the power to delay communications that it
                   BERGER v. CITY OF SEATTLE                 7821
cannot suppress, speakers cannot be said truly to control, in
the sense required for autonomy, their own communicative
endeavors.”). Nonetheless, the Supreme Court has upheld per-
mit requirements that seek to regulate traffic control and
maintain order. See Thomas v. Chi. Park Dist., 534 U.S. 316
(2002) (upholding permit requirement for large events in pub-
lic parks); Cox v. New Hampshire, 312 U.S. 569 (1941)
(upholding permit requirement for parades on public streets).
Every permit requirement deters some spontaneous speech.
That the Supreme Court has routinely allowed permit schemes
outside of the solicitation and small-group interaction con-
texts shows that a harm to spontaneous speech is not enough
to render a permit requirement unconstitutional. Wandering
musicians, poets, actors, or other street performers who come
to Seattle and wish to perform a protest song or reading or
drama can be required to delay their speech until they comply
with the reasonable rules that the City of Seattle has estab-
lished for public performance in its important Seattle Center
venue.

   The value to society of informal speech presented through
performance of music, poetry, and drama is great. It can keep
us alert and open to societal criticisms of practices that require
change. At the same time, for the reasons well stated by Chief
Judge Kozinski, the need for and value of a permitting system
regulating such speakers is superordinate in this context
because of the unique nature of Seattle Center. Indeed, the
speakers themselves benefit from the maintenance of an
orderly system that deters interference with their perfor-
mances and disputes over desirable performing locations. It
would be nice to think that all of the important interests of the
City of Seattle can be accommodated by reasonable time,
place, and manner restrictions, but it is a reckless gamble to
so conclude and I cannot say that the City should not ratio-
nally be able to protect itself, and its citizens and visitors,
through the permit process. Unless and until the Supreme
Court stands opposed to such permitting for such a unique
7822               BERGER v. CITY OF SEATTLE
venue, I conclude that a permit process should be within the
City’s arsenal of tools for managing order at Seattle Center.

                               II

   I next address the performance location rule, Seattle Center
Rule F.5, which I view as a reasonable time, place, and man-
ner restraint on which the majority’s analysis goes astray. As
the Supreme Court declared in Ward v. Rock Against Racism,
the government may impose reasonable time, place, and man-
ner restrictions on speech. These restrictions must be “justi-
fied without reference to the content of the regulated speech.”
They must be “narrowly tailored to serve a significant govern-
mental interest.” And they must “leave open ample alternative
channels for communication.” Ward, 491 U.S. 781, 791
(1989). For the performance location rule, the key issues aris-
ing under this formulation of doctrine are whether the
restraint permits sufficient alternate means of communication,
and whether it is narrowly tailored to meet its ends without
gratuitously impeding speech.

   Rule F.5 is constitutional. If it were to decide otherwise, the
majority would impose an improvident burden on cities seek-
ing to regulate speech locations in the future. It would go far
to read “place” out of the general accommodation for reason-
able time, place, and manner restrictions. What we should be
asking ourselves here are fundamental questions about how
Rule F.5 affects speech. It is, in my view, a paradigm restraint
on location. It funnels performance speech into sixteen loca-
tions near the most popular Seattle Center attractions, where
the performers will be readily visible but should not impair
Seattle Center’s ability to welcome guests, both resident and
tourist, who want to sample its attractions. The performance
location rule does not in any way say what performers can or
cannot say or do, it merely ensures they will present their
speech in locations that do not unduly impede the commerce
of the City. Thus alternative means of communication are
ample and secured. At the same time, I conclude the restraint
                      BERGER v. CITY OF SEATTLE                       7823
is sufficiently and narrowly tailored. It does not gratuitously
impede any speech, it just channels it to a convenient place to
accommodate both the speaker’s interest and the interests of
Seattle Center patrons. What is wrong with this? Nothing,
under any balanced First Amendment analysis.

   The City has established that without the performance loca-
tion rule there would be a likelihood of conflict and chaos that
will interfere with Seattle Center’s important functions. The
undisputed evidence in the record shows that before the loca-
tion restrictions were imposed street performers often set up
in close proximity to one another, leading to territorial dis-
putes and altercations. Street performers also set up in loca-
tions that could not accommodate the gathering audience or
that blocked pedestrian access. The City received weekly
complaints about pedestrian access problems. This evidence
satisfies our First Amendment requirement “that municipali-
ties provide tangible evidence that speech-restrictive regula-
tions are necessary to advance the proffered interest in public
safety.” Menotti v. City of Seattle, 409 F.3d 1113, 1131 (9th
Cir. 2005) (quotation omitted). The performance location rule
would help eliminate confrontations between street perform-
ers over location and would ensure that pedestrian walkways
remain clear.1 Cf. Cox v. Louisiana, 379 U.S. 536, 554-55
(1965) (stating that “[g]overnmental authorities have the duty
and responsibility to keep their streets open and available for
movement” and that “[a] restriction in that relation, designed
to promote the public convenience in the interest of all, and
not susceptible to abuses of discriminatory application, cannot
  1
    Thus the performance location rule serves both of the traffic control
interests identified by Professor Emerson. Emerson identifies two cases in
which the government has a legitimate interest in traffic control. One situ-
ation occurs “where two or more groups desire to hold a parade, demon-
stration or meeting in the same place,” and the other “becomes necessary
in situations where a group wishes to engage in some form of communica-
tion at a place which will interfere with the normal flow of traffic or the
activities of other persons engaged in other affairs.” See Emerson, 72
YALE L.J. at 947.
7824                   BERGER v. CITY OF SEATTLE
be disregarded by the attempted exercise of some civil right
which, in other circumstances, would be entitled to protec-
tion”). Accordingly, the Rule meets the Supreme Court’s nar-
row tailoring requirement that a “regulation promotes a
substantial government interest that would be achieved less
effectively absent the regulation.” Ward, 491 U.S. at 799
(quoting United States v. Albertini, 472 U.S. 675, 689 (1985)).2

   Contrary to the majority’s view that there are unresolved
fact issues on this matter, the City has shown that the perfor-
mance location rule provides ample alternative channels for
communication. All that is needed to satisfy the “ample alter-
natives” test is “that the government refrain from denying a
reasonable opportunity for communication.” Menotti, 409
F.3d at 1141 (quotation omitted). The City has met its burden.
The record includes a map of the performance locations,
which shows that the locations are adjacent to major pedes-
trian thoroughfares and are situated near all of the most popu-
lar Seattle Center attractions, including the Space Needle,
KeyArena, Pacific Science Center, and the Experience Music
Project. In response, Berger makes two unsupported state-
ments that some locations are far from walkways or are occa-
sionally blocked by equipment. Berger does not identify the
specific locations to which he objects, and he does not
directly dispute the authenticity of the City’s map. “A sum-
   2
     In its attempt to avoid summary judgment favoring the City on this
Rule, the majority adopts a counterintuitive conception of what realisti-
cally is meant by the term “street performer.” As the majority sees it, this
term would include Gene Kelly Singing in the Rain or any person who
whistled while they worked or whistled while they walked. I agree with
Chief Judge Kozinski that there is no realistic danger the City will inter-
pret its definition so broadly and that the City’s limiting construction cures
any perceived danger. The record generated in the process of adopting the
Rules shows what the City was aiming at, which certainly wasn’t an
impromptu version of Singing in the Rain or the casual whistler. The lan-
guage used by the City in Rule F.5 does not reasonably contemplate such
a broad definition, and so the majority’s argument about an overbroad and
thus constitutionally invalid definition of “street performer” should not be
credited.
                   BERGER v. CITY OF SEATTLE                 7825
mary judgment motion cannot be defeated by relying solely
on conclusory allegations unsupported by factual data,” Tay-
lor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989), but that is
precisely all that Berger provides. The majority nonetheless
recites that Berger’s conclusory evidence is sufficient to
defeat summary judgment and even creates a reasonable infer-
ence of unconstitutionality. Its conclusion is inconsistent with
our summary judgment standard as it has been explained by
the United States Supreme Court and elaborated in our prece-
dent. See Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 880
(1990) (stating that although Fed. R. Civ. P. 56(e) allows a
party to defeat summary judgment through affidavits that
establish a genuine factual issue, “[t]he object of this provi-
sion is not to replace conclusory allegations of the complaint
or answer with conclusory allegations of an affidavit.”).

   Rule F.5 allows for ample alternative channels of commu-
nication even if we accept Berger’s factual allegations as true.
I agree with the portion of Judge N.R. Smith’s analysis that
explains why under our precedent and that of the Supreme
Court, Berger’s conclusory allegations do not create any
material fact dispute that would preclude summary judgment
in favor of the City. The City presented uncontested evidence
that even at peak times fewer than half of the designated per-
formance locations are in use. Therefore, even if some of the
locations are undesirable, Berger has provided no evidence
that the location restrictions preclude the entire medium of
street performance or deny street performers a “reasonable
opportunity for communication.” Menotti, 409 F.3d at 1141
(quotation omitted); see also Colacurcio v. City of Kent, 163
F.3d 545, 555 (9th Cir. 1998) (“The Supreme Court generally
will not strike down a governmental action for failure to leave
open ample alternative channels of communication unless the
government enactment will foreclose an entire medium of
public expression across the landscape of a particular commu-
nity or setting.”). I conclude that the City is entitled to a sum-
mary judgment upholding the performance location rule. The
7826               BERGER v. CITY OF SEATTLE
majority’s remand for factual determination on alternative
channels of communications is unnecessary and incorrect.

                              III

   I next address the passive solicitation rule. Rule F.3.a pro-
vides that no street performer “shall actively solicit donations,
for example by live or recorded word of mouth, gesture,
mechanical devices, or second parties.” The Rule does permit
passive solicitation by allowing performers to provide a
receptacle for donations and display “a written sign that
informs the public that such donations are sought.” By mis-
construing the passive solicitation rule as being “content-
based,” the majority again misapplies the general rule permit-
ting reasonable, time, place, and manner restrictions, this time
reading “manner” out of the permitted restraints.

   The ban on active solicitation is neutral in content. Apply-
ing the Supreme Court’s “principal inquiry in determining
content neutrality,” I conclude that the City did not adopt its
passive solicitation rule “because of disagreement with the
message [soliciting speech] conveys.” Ward, 491 U.S. at 791.
The Rule does not depend on the content of the solicitation,
there are no favored organizations or persons—no street per-
former advancing any cause can solicit funds from Seattle
Center patrons in an active way, none can demand money ver-
bally. Street performers cannot implore people to give them
money, but they can post a passive sign alerting their listeners
that they would appreciate a contribution, and providing a
proper receptacle. In sum, there is no evidence that the City
disagrees with the views of Seattle Center street performers,
nor is the City stifling messages of solicitation completely. If
this is not a reasonable manner restriction, then probably
nothing is.

  The majority argues that the passive solicitation rule is
based on content because it restricts a particular set of mes-
sages, namely requests for donations. But under this analysis
                   BERGER v. CITY OF SEATTLE                 7827
any regulation of solicitation would be a content-based
restraint because such a rule would have to differentiate
words that solicit from ordinary speech. The majority’s analy-
sis places it in tension, if not explicit conflict, with United
States Supreme Court authority, which has held that solicita-
tion restrictions may be content-neutral restraints. See United
States v. Kokinda, 497 U.S. 720, 736 (1990) (plurality opin-
ion) (upholding ban on in-person solicitations and calling “the
inherent nature of solicitation itself, a content-neutral
ground”); Heffron v. Int’l Soc’y for Krishna Consciousness,
Inc., 452 U.S. 640, 648-49 (1981) (stating that restriction on
solicitation locations in public fairgrounds is content-neutral
because it “applies evenhandedly to all who wish to . . . solicit
funds”). Under the majority’s analysis, however, the Kokinda
and Heffron restrictions would be content-based restraints
because they would, as the majority states, restrict individuals
“from communicating a particular set of messages—requests
for donations.” The majority’s analysis eliminating any possi-
bility of a reasonable restraint on manner of solicitation is dif-
ficult to reconcile with Supreme Court precedent that has
upheld such restrictions.

   Our decision in ACORN v. City of Phoenix, 798 F.2d 1260
(9th Cir. 1986), also supports a holding that the passive solici-
tation rule is content-neutral. In ACORN we said that an ordi-
nance prohibiting solicitation of vehicle occupants is content-
neutral because it “does not single out any group or the con-
tent of any speech. The ordinance applies evenhandedly to
every organization or individual, regardless of viewpoint,
which would desire to solicit contributions, business, or
employment from the occupants of vehicles traveling on
Phoenix streets.” Id. at 1267 (citing Heffron, 452 U.S. at
648-49). The majority distinguishes ACORN because it sees
no indication that the ordinance in ACORN forbade asking
drivers or passengers to contribute by mail, as opposed to
contributing on the spot. However, the majority cites no lan-
guage in ACORN indicating that the ordinance at issue pro-
hibited only the immediate physical exchange of money. The
7828                  BERGER v. CITY OF SEATTLE
text of the ordinance states only that a person may not “solicit,
or attempt to solicit, employment, business or contributions
from the occupants of any vehicle.” Id. at 1262.

   The majority’s reasoning for deciding that the City’s pas-
sive solicitation rule is content-specific would have required
a different result in ACORN because the ordinance in that case
restricts people from “communicating a particular set of
messages—requests for donations,” while allowing the same
individuals to approach stopped drivers and communicate
other ideas. The majority does not claim to overrule ACORN,
and thus in my view ACORN compels us to hold the City’s
passive solicitation rule content-neutral because it also applies
evenhandedly to anyone who solicits by certain methods.

   Rule F.3.a is constitutional because it is content-neutral, is
narrowly tailored, and allows for ample alternative channels
of communication. To hold otherwise, as does the majority,
is in substance to say there cannot be a reasonable regulation
of manner of solicitation, and in my view that position cannot
be correct.

                                   IV

   Finally, I address Rule G.4, the captive audience rule. I
conclude that a close case is presented on this rule but that it
should nonetheless be upheld because of the special nature of
Seattle Center. The Supreme Court has stated that the govern-
ment may “shield the public from some kinds of speech on
the ground that they are more offensive than others” when a
“degree of captivity makes it impractical for the unwilling
viewer or auditor to avoid exposure.” Erznoznik v. City of
Jacksonville, 422 U.S. 205, 209 (1975). We have overturned
rules restricting speech near captive audiences when we have
determined that the audience in question was not captive at
all. See Kuba v. 1-A Agric. Ass’n, 387 F.3d 850, 861 n.10 (9th
Cir. 2004).3 But until now we have never held that a captive
  3
   In Kuba we did not, as the majority suggests, hold that all patrons of
a place of public entertainment could not be a captive audience unless they
                      BERGER v. CITY OF SEATTLE                     7829
audience could never exist in a public park. The majority’s
blanket rule will preclude courts from addressing an audi-
ence’s possible captive state on a fact-specific basis. More-
over, the majority’s approach is singularly inappropriate when
we consider the unique nature of Seattle Center, containing
many outstanding venues for entertainment, theater, ballet,
sports, and dining.

   Seattle Center is an unusual public complex that contains
many captive audiences who are observing or awaiting the
major events that are presented at McCaw Hall, KeyArena, or
the Bagley-Wright Theater, waiting in line for rides at the Fun
Forest Amusement Park, or simply attending other Center
attractions, including the popular Center House restaurant
venues. Seattle Center also hosts special events such as Bite
of Seattle, which in theory may be impacted if the majority
treatment of the Rules at issue here is sustained. The very via-
bility of Seattle Center, the ability of Seattle residents and
tourists to take advantage of the unique opportunities show-
cased there, in my view is placed in danger if the City is not
permitted fairly and effectively to regulate the conduct of all
those who may interfere with Seattle Center events. The fair
regulation of street performer speech does not entirely cancel
the speech out, but rather subjects it to a regime that can coex-
ist with Seattle Center’s other activities in a way that does not
unduly damage its commerce and value to the City.

   The majority is correct that Seattle Center is a public
forum, and this categorization affects our choice of precedents
to apply. But there are important differences between Seattle
Center and the typical open-air public park. Seattle Center is

were particularly vulnerable. Instead, we emphasized that the highly
mobile individuals in Kuba were not “constricted” to a particular location
while they walked towards a concert venue. Kuba, 387 F.3d at 861 n.10.
Visitors to Seattle Center must keep their place in line in order to gain
entry to limited-access buildings or events.
7830              BERGER v. CITY OF SEATTLE
a unique urban center defined not solely by trees and open
fields but also by museums, theaters, concert halls, amuse-
ment rides, and other special attractions for the City and its
visitors. Visitors pay considerable sums to see these attrac-
tions, and they must often wait in line before attending.
Unlike in a traditional public park, these patrons, should they
be confronted by unwelcome or harassing performances, can-
not just walk away to the next available shade tree. Rather, to
avoid the nuisance these patrons must give up their place in
line, potentially forfeiting their ability to enjoy the Seattle
Center event they paid to attend. The City has a significant
governmental interest in ensuring that these patrons have an
enjoyable experience, so that Seattle Center and the City as a
whole may continue to be a desirable and commercially prof-
itable destination. See Thomas, 534 U.S. at 323 (“Regulations
of the use of a public forum that ensure the safety and conve-
nience of the people are not ‘inconsistent with civil liberties
but . . . [are] one of the means of safeguarding the good order
upon which [civil liberties] ultimately depend.” (quoting Cox
v. New Hampshire, 312 U.S. at 574)).

   The captive audience rule applies to “speech activities”
rather than to only street performers. The majority imagines
that the City will enforce the captive audience rule against
those who make “the mildest remark.” But, as Chief Judge
Kozinski aptly explains in his dissent, there is no indication
that the City has or ever will enforce this Rule in such a dra-
conian manner. See Washington State Grange v. Washington
State Republican Party, 128 S.Ct. 1184, 1190 (2008) (“In
determining whether a law is facially invalid, we must be
careful not to go beyond the statute’s facial requirements and
speculate about ‘hypothetical’ or ‘imaginary’ cases.”). The
majority relies on Board of Airport Commissioners of the City
of Los Angeles v. Jews for Jesus, Inc., 482 U.S. 569, 574-75
(1987), to say that overbroad regulations are unconstitutional.
But there the Supreme Court invalidated the ordinance after
concluding that there was no feasible limiting construction.
Id. at 575-76. However, the majority has engaged in no such
                      BERGER v. CITY OF SEATTLE                      7831
analysis of the captive audience rule, and therefore its over-
breadth analysis is incomplete. See Broadrick v. Oklahoma,
413 U.S. 601, 613 (1973) (“Facial overbreadth has not been
invoked when a limiting construction has been or could be
placed on the challenged [rule].”).4

   It is unrealistic and unwise to expect patrons paying to visit
an attraction to give up their right to access the attraction
when confronted with unwelcome behavior. Before instituting
the captive audience rule, the city received weekly complaints
about street performers harassing individuals in a captive
audience. The captive audience rule is a reasonable method of
achieving the City’s legitimate interest in the safety and con-
venience of Seattle Center patrons. It leaves open alternative
channels of communication—in a designated location for
street performers and anywhere away from a captive audience
for everyone else. By contrast, the majority’s incorrect analy-
sis echoes its earlier errors by reading “place” and “manner”
out of the general rule that allows reasonable time, place, and
manner restrictions. I would hold that the captive audience
rule is a reasonable restriction on speech.
  4
    The majority claims that any bias in favor of commercial over noncom-
mercial speech is by itself cause to invalidate a regulation. However, the
majority’s precedential support is limited to regulations on signs or bill-
boards. E.g., G.K. Ltd. Travel v. City of Lake Oswego, 436 F.3d 1064,
1081 (9th Cir. 2006) (“[A]n ordinance is invalid if it imposes greater
restrictions on noncommercial than on commercial billboards or regulates
noncommercial billboards based on their content.” (quotation omitted)).
The majority’s analysis on this point proceeds from the fact that although
the captive audience rule applies to “both political speech and commercial
speech,” it does not apply to “licensed concessionaires,” such as food and
drink vendors. Licensed concessionaires, however, are subject to a myriad
of other restrictions not applicable to noncommercial speakers. Moreover,
Seattle Center patrons waiting in line might welcome an opportunity to
purchase food or drink.
7832               BERGER v. CITY OF SEATTLE
                               V

   Accordingly, I would reverse the district court’s rejection
of the permit and badge requirements for the reasons aptly
stated by Chief Judge Kozinski in his dissent, and also would
reverse the district court’s decisions declaring unconstitu-
tional Rule F.5, Rule F.3.a, and Rule G.4, respectively gov-
erning performance locations, passive solicitation, and captive
audiences. The latter three Rules are reasonable time, place,
and manner restrictions that allow for ample alternative chan-
nels of communication. They are justified by the City’s legiti-
mate interest in protecting the safety and desirability of
Seattle Center as a major tourist draw and a wholesome venue
for Seattle’s citizens, and if the Rules are followed they do not
pose a significant threat to the exchange of speech and ideas.
Although I recognize a significant value to speech in street
performance, the majority’s elimination of the City’s permit
scheme and the other regulatory rules adds only a negligible
marginal speech value, and this at the cost of public order.
The stakes for the City of Seattle in maintaining order at Seat-
tle Center are high, because this is a prerequisite to the full
enjoyment of Seattle Center by Seattle’s residents and visitors
who together make up the millions of annual users of Seattle
Center. I respectfully dissent from the majority’s invalidation
of the permit requirement and Rules governing passive solici-
tation and presentation near captive audiences, and from the
majority’s remand on the Rule governing location of perfor-
mance.



N.R. SMITH, Circuit Judge, concurring in part and dissenting
in part, with whom Chief Judge KOZINSKI joins in Parts III
and IV, with the exception of the first and last paragraphs of
Part IV:

   Because our precedent forces me to treat the Seattle Center
as a traditional public forum, I agree that the City of Seattle’s
                   BERGER v. CITY OF SEATTLE                7833
permitting requirements and ban on active solicitation for
street performers at the Seattle Center are facially unconstitu-
tional. I also agree with the majority’s invalidation of the
City’s captive audience rule. However, the City’s perfor-
mance location rule is constitutionally valid. Therefore, I join
Parts I, II, III, V, and VI of the majority opinion.

   I write separately, because (1) the characterization of the
Seattle Center as a public forum is essential to this decision;
(2) although the permitting scheme is not narrowly tailored,
it relates to and meaningfully promotes the City’s legitimate
interests; (3) the City has met its burden to show that the per-
formance location rule is a constitutionally reasonable time,
place, and manner restriction; and (4) while the City’s active
solicitation rule is not content-neutral, the majority’s analysis
seems to hold that any restriction on solicitation is necessarily
content-based.

                               I

   We are constrained to view the City’s rules regulating
speech in the Seattle Center through the lens of the Supreme
Court’s forum analysis. See Greer v. Spock, 424 U.S. 828,
836 (1976) (adopting a forum analysis as a means of deter-
mining whether the government’s interest in limiting use of
its property outweighs the interest of others wishing to use the
property for other purposes). Our conclusion as to the nature
of the forum in which the regulations apply not only informs
our analysis but largely shapes the outcome, “because the
extent to which the Government may limit [speech] depends
on whether the forum is public or nonpublic.” Cornelius v.
NAACP Legal Def. & Educ. Fund, 473 U.S. 788, 797 (1985).
Therefore, the disposition of this case hinges almost entirely
on whether we characterize the Seattle Center as a traditional
public forum.

  The majority states, without much analysis, that the record
supports characterizing the Seattle Center as a traditional pub-
7834                  BERGER v. CITY OF SEATTLE
lic forum. I agree. However, given the significance of the
majority’s holding and the fact that the majority strikes down
most of the City’s challenged rules as facially unconstitu-
tional, we should not fail to fully consider the nature of the
forum at the Seattle Center.

   There is no contention that the Seattle Center is a nonpublic
forum.1 The record plainly shows that the Center is publicly
owned, free and open to the public, and available as a forum
for public communication. Yet a determination of the precise
type of public forum is still necessary to guide our analysis.

   If, as the City argued before the district court, the Seattle
Center is a “limited public forum,” our review is somewhat
lenient. A limited public forum is considered “a type of non-
public forum that the government has intentionally opened to
certain groups or to certain topics.” Cogswell v. City of Seat-
tle, 347 F.3d 809, 814 (9th Cir. 2003) (citations and internal
quotation marks omitted). Under this analysis, the City’s reg-
ulations would be upheld “as long as (1) the restriction does
not discriminate according to the viewpoint of the speaker,
and (2) the restriction is reasonable.” Id. at 814 (citations
omitted). Nothing in the record indicates that the City has lim-
ited the use of the Seattle Center to certain groups or dedi-
cated it solely to the discussion of certain subjects. Further,
the record suggests that the Seattle Center has historically
been a public forum. Therefore, the Center is not a limited
public forum.

  If the Seattle Center is a traditional public forum, “the gov-
ernment may not prohibit all communicative activity” and, to
  1
    A nonpublic forum is a place that does not, by tradition or designation,
serve as a forum for public communication; thus, content-based restric-
tions in nonpublic fora need only be “reasonable and not an effort to sup-
press expression merely because public officials oppose the speaker’s
view.” Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37,
46 (1983).
                      BERGER v. CITY OF SEATTLE                      7835
enforce any content-based exclusion, the state “must show
that its regulation is necessary to serve a compelling state
interest and that it is narrowly drawn to achieve that end.” See
Perry Educ. Ass’n, 460 U.S. at 45 (citing Carey v. Brown, 447
U.S. 455, 461 (1980)). Reasonable time, place, and manner
restrictions can be imposed if they are “content-neutral, are
narrowly tailored to serve a significant government interest,
and leave open ample alternative channels of communica-
tion.” Id. (citations omitted).2 Quintessential public fora
include “streets and parks which ‘have immemorially been
held in trust for the use of the public, and, time out of mind,
have been used for purposes of assembly, communicating
thoughts between citizens, and discussing public questions.’ ”
Id. (quoting Hague v. CIO, 307 U.S. 496, 515 (1939)).

   To determine whether a venue is a traditional public forum,
courts have considered a number of factors, including (1) the
compatibility of the dedicated uses of the forum with expres-
sive activity; (2) whether a speaker has a reasonable expecta-
tion that their speech will be protected in the forum; (3) the
historic use of the forum; (4) the current use of the forum; (5)
whether the public has had free access to the forum; (6)
whether the forum is a public thoroughfare; (7) the value of
the area as an expressive locale; (8) the government’s interest
in commercial revenues; (9) any purpose for which the land
may have been dedicated and the consistency of that use with
free speech. See ACLU of Nevada v. City of Las Vegas (ACLU
   2
     If the Seattle Center were a “designated public forum,” our analysis
would be the same, because the Center continues to be open to the public.
Public property, that is not traditionally a public forum, may nonetheless
be “opened for use by the public as a place for expressive activity.” Perry
Educ. Ass’n, 460 U.S. at 45. In such a “designated public forum,” while
the state is “not required to indefinitely retain the open character of the
[forum], as long as it does, it is bound by the same standards as apply in
a traditional public forum.” Id. at 46. A designated public forum includes
“a place or channel of communication for use by the public at large for
assembly and speech, for use by certain speakers, or for the discussion of
certain subjects.” Id. (citing Cornelius, 473 U.S. at 802).
7836                BERGER v. CITY OF SEATTLE
I), 333 F.3d 1092, 1100 & n.7 (9th Cir. 2003) (citations omit-
ted) (collecting cases describing factors that courts have
applied to determine the nature of the forum).

   Our case law emphasizes three factors in determining the
nature of the forum: “1) the actual use and purposes of the
property, particularly status as a public thoroughfare and
availability of free public access to the area . . . ; 2) the area’s
physical characteristics, including its location and the exis-
tence of clear boundaries delimiting the area . . . ; and 3) tradi-
tional or historic use of both the property in question and
other similar properties. . . .” Id. at 1100-01 (citations omit-
ted).

   A reasonable application of these factors to the facts in this
record confirms the majority’s characterization of the Seattle
Center as a traditional public forum. The record shows that
the Center is free and open to the public. It is a gathering
place for cultural and political rallies. It hosts formal events,
including concerts, plays, ballets, athletic events, and other
cultural activities. It is a forum for countless informal gather-
ings every day as thousands of people frequent the Center to
“congregate on the sidewalks and parks that are open to the
public.” With more than ten million visitors a year, the current
use and purpose of the facility is unavoidably public. The
Center’s own literature characterize the Seattle Center as “one
of the nation’s most extraordinary urban parks and entertain-
ment centers . . . . a social and cultural gathering place for
people around the world . . . . [a] host to remarkable arts, cul-
tural, educational and community programs and international
festivals . . . . [and] a gathering place and public space open
to everyone [and] reflective of the Northwest’s diversity and
alive with innovation . . . .”

   The Center’s physical characteristics and location also sup-
port the conclusion that the Center is a traditional public
forum. It is publicly owned and centrally located in the heart
of Seattle. Of the eighty-seven acres, twenty-three are open
                   BERGER v. CITY OF SEATTLE                7837
spaces and plazas with numerous walkways and access points
to the downtown area and surrounding neighborhoods.

   Further, the traditional and historic uses of the land also
supports its designation as a traditional public forum. When
the land was dedicated to the City over one hundred years
ago, it was dedicated for “the use of the public forever.”
Nearly fifty years ago, the Seattle Center was home to the
1962 World’s Fair, and it has continued to welcome the pub-
lic ever since.

   I also note that, given the express purpose of the Seattle
Center, the forum is also clearly compatible with expressive
activity. Based on the Center’s mission and history as a gath-
ering place for cultural, social, political, and artistic expres-
sion, patrons of the Center could reasonably expect that their
speech would be protected. The Center is also clearly a pedes-
trian thoroughfare for the ten million people who visit the
center each year, and the Center has obvious value as an
expressive locale. While the City no doubt has an interest in
commercial revenues, the City’s interests and the stated pur-
poses of the Center are not inconsistent with free speech.

   I acknowledge that the Seattle Center is not the average
public park. It is a dynamic and complex evolution of public
space, ripe with modern innovation and offering the public a
wealth of educational, social, cultural, and commercial oppor-
tunity. The City’s challenge is to balance the competing uses
and manage the Center in a way that fosters mutual enjoyment
of these multiple uses. This is no small task. Yet, regardless
of the novel attributes of Seattle’s “most extraordinary urban
park,” the Seattle Center remains a traditional public forum
and the City’s regulation of speech “is subject to the highest
scrutiny.” Int’l Soc’y for Krishna Consciousness, Inc. v. Lee
(Lee), 505 U.S. 672, 678 (1992).

                               II

  The City’s permitting scheme is not a valid time, place, or
manner regulation, because it “burden[s] substantially more
7838               BERGER v. CITY OF SEATTLE
speech than is necessary to further the government’s legiti-
mate interests.” Ward v. Rock Against Racism, 491 U.S. 781,
799 (1989). The City’s goal is to promote the safety and con-
venience of the public by regulating the conduct and location
of those who (1) regularly attract crowds when performing in
the Seattle Center and (2) who are overly aggressive, abusive,
or harassing when soliciting donations from those who pass
by. The City’s interest is both significant and legitimate. Yet,
the broad brush of the permit requirement, on its face, sweeps
within its prohibition not only the problematic aggressive
behavior of regular street performers, but also any spontane-
ous or informal artistic expression by anyone. “Government
may not regulate expression in such a manner that a substan-
tial portion of the burden on speech does not serve to advance
its goals.” Id. at 799-800 (citing Frisby v. Schultz, 487 U.S.
474, 485 (1988)). For those wishing to comply with the law,
the prior restraint of the permit requirement would inevitably
result in delays, deterring and effectively banning a signifi-
cant amount of protected expression. See Grossman v. City of
Portland, 33 F.3d 1200, 1206 (9th Cir. 1994) (the delay
caused by complying with a permitting procedure prevents
immediate response to immediate issues and can deter or even
preclude immediate responses to late-breaking events) (cita-
tions omitted). Because the rule would burden all artistic
expression and reach substantially more individuals than the
few problem street performers, it is not narrowly tailored. See
Frisby, 487 U.S. at 485.

   Additionally, while a permitting scheme might be justified
for large groups, there is nothing to suggest that the City’s
interest is sufficient to justify the prior restraint of a single-
performer in this public forum. See Grossman, 33 F.3d at
1206 (permit requirement was unconstitutional where it could
apply to “the actions of single protestors”); Rosen v. Port of
Portland, 641 F.2d 1243, 1247-48 (9th Cir. 1981) (same).
Because (1) prior restraints are disfavored and (2) this prior
restraint is targeted at individual speakers, the permit require-
ment must be found unconstitutional, if the state could
                   BERGER v. CITY OF SEATTLE               7839
achieve its purported goals in a less restrictive manner. Even
if the permit requirement were more efficient in preventing
the evils associated with the street performers, punishment of
actual wrongdoers could achieve the City’s interests without
burdening all forms of artistic expression with the prior
restraint. See, e.g., Riley v. Nat’l Fed’n of the Blind of N.C.,
Inc., 487 U.S. 781, 795 (1988) (enforcement of antifraud laws
sufficient to protect citizens from possible fraud resulting
from fundraising solicitations). As the majority illustrates,
there are also alternative means of coordinating multiple uses
of the Seattle Center, such as reasonable time and place
restrictions, without requiring permits for all artistic expres-
sion.

   With regard to the permitting scheme, I disagree with the
majority’s characterization that the permitting requirements
do not promote the government’s interests “in any meaningful
way.” The majority states that “[t]here is . . . no reason two
street performers with permits would be less likely to engage
in a territorial dispute than two street performers without per-
mits.” The majority also states that the permit requirement
“bears no apparent connection to the City’s stated interest in
reducing hostile performer behavior. . . . [because] there is no
reason why a performer with a permit is likely to be less hos-
tile than one without a permit.” This analysis fails to view the
permit requirement in the context of the entire permitting
scheme. Contrary to the majority’s reasoning, the permitting
system advances the City’s interest, because performers (who
violate the Seattle Center rules) risk temporarily losing their
permit and, thus, their ability to perform. If a performer
engages in a territorial dispute (ostensibly because he does not
abide by the first come, first serve rules regarding the desig-
nated performance locations), he might also lose his permit.
Likewise, a performer who engages in hostile behavior
towards other performers or patrons likewise risks losing his
permit. The potential to lose the right to perform is a substan-
tial, common sense deterrence to the undesirable conduct the
City seeks to regulate.
7840               BERGER v. CITY OF SEATTLE
   Further, I disagree with the majority that the permitting
requirements do not aid in coordinating multiple uses of the
Seattle Center. While the permit system does not limit the
total number of permits, nor assign particular performers to
specific locations at specific times, it does provide an orderly
means for allocating and prioritizing the use of performance
locations among competing uses. That is, permitted perform-
ers have priority to use the performance locations over non-
permitted performers. Further, the permitting scheme allo-
cates the use of particular spaces among permittees on a first
come, first served basis. A permitted street performer is pro-
tected if he abides by the rules, and he stands to temporarily
lose his permit (and right to perform) if he does not. While
there may be other schemes that might better clarify or coor-
dinate the use of the Seattle Center for street performances,
the majority’s conclusion that the permit rule does not pro-
mote or have any connection to the City’s interest ignores the
punitive and deterrent elements of the permitting scheme.
Although I agree that the permitting scheme is not narrowly
tailored nor is the City’s interest significant enough to justify
such a prior restraint on individual speakers, the scheme oth-
erwise relates to and would meaningfully advance the City’s
interest.

                              III

   I dissent with regard to the City’s performance location
rule. Drawing all reasonable inferences in favor of the City,
see Anderson, 477 U.S. at 255, I agree that the City has met
its burden with unrebutted evidence that demonstrates a sig-
nificant, legitimate interest, which “would be achieved less
effectively absent the regulation.” See Ward, 491 U.S. at 799
(citation omitted). With regard to whether the rule allows for
ample alternative channels for communication, I disagree with
the majority, which concludes that Berger’s declaration pres-
ents “conflicting evidence concerning whether the sixteen
dedicated locations provide adequate access to the intended
audience.” Majority Op. at 7774.
                   BERGER v. CITY OF SEATTLE               7841
   In imposing time, place and manner restrictions, the gov-
ernment must only “refrain from denying a ‘reasonable
opportunity’ for communication.” Menotti v. City of Seattle,
409 F.3d 1113, 1141 (9th Cir. 2005) (emphasis added) (citing
City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 54
(1986)). The Supreme Court has instructed that reasonable
time, place, and manner restrictions need not preserve the
most effective means of communication; rather, such restric-
tions must only guarantee that individuals retain the “ability
to communicate effectively.” Id. at 1138 n.48 (citing City
Council of City of Los Angeles v. Taxpayers for Vincent, 466
U.S. 789, 812 (1984); Hill v. Colorado, 530 U.S. 703, 729,
(2000) (upholding a law that prohibited individuals from hav-
ing a position that maximized accessibility to the target of
their speech)).

   In Menotti, we held that a city order prohibiting protest
demonstrations in certain areas during a World Trade Organi-
zation (“WTO”) meeting left open ample alternative channels
of communication. See id. at 1138-43. The city order effec-
tively prevented protestors from delivering their message
directly to WTO delegates in the facilities where the WTO
meetings were held. Id. at 1138. Instead, protestors were rele-
gated to areas directly across the street from the meeting loca-
tion, as well as throughout the rest of downtown Seattle. Id.
In concluding that the city order provided ample alternative
means of communication, we noted that “[t]he Supreme Court
generally will not strike down a governmental action for fail-
ure to leave open ample alternative channels of communica-
tion unless the government enactment will foreclose an entire
medium of public expression across the landscape of a partic-
ular community or setting.” Id. at 1138 (citations omitted). “A
time, place, and manner restriction does not violate the First
Amendment ‘simply because there is some imaginable alter-
native that might be less burdensome on speech.’ ” Id. (citing
United States v. Albertini, 472 U.S. 675, 689 (1985)). Further,
we recognized that “the First Amendment does not guarantee
the right to communicate one’s views at all times and places
7842                  BERGER v. CITY OF SEATTLE
or in any manner that may be desired.” Id. (citations omitted).
“The ‘ample alternatives’ cannot be taken to mean that each
protestor has the right to convey his or her message in the
manner preferred by that protestor.” Id. at 1140. The order
afforded protestors a reasonable opportunity to communicate,
because “[t]he protestors could reasonably expect their protest
to be visible and audible to delegates, even if not as proximate
as the protestors might have liked.” Id. at 1138.

   Berger’s declaration asserts only that “many [of the loca-
tions] are far off the walkways where it is very difficult to
notice the performer.”3 Giving Berger’s assertion the benefit
of very generous inferences, we might conclude that some of
the City’s designated performance locations are less favorable
to Berger, because he would not be as close to his audience
as he would like. However, the First Amendment does not
guarantee Berger the right to convey his message in the most
effective manner, in the manner he prefers, or as close to his
audience as he might like. See id. at 1138-40.

   Further, Berger’s conclusory expression of opinion does
not create any material dispute of fact that would foreclose
summary judgment in favor of the City. For instance, Bur-
ger’s declaration does not dispute the location of the desig-
nated performance areas as portrayed by the City’s evidence.
Berger’s declaration also does nothing to negate the other
facts evident from the record. For instance, the record con-
firms that the location rule does not exclude performers from
the Seattle Center, but limits access to sixteen locations within
the forum. The record also shows that some ten million peo-
ple visit the Space Needle, Key Arena, Pacific Science Cen-
  3
    The majority also cites Berger’s assertion that construction equipment
at the Seattle Center temporarily blocked access to certain of the desig-
nated performance locations. This assertion is inapposite to the facial
validity of the performance location rule. Further, even if construction
impeded the use some performance locations for “weeks on end,” such a
temporary condition cannot be relevant to determining whether the rule
provides reasonable opportunity to communicate.
                   BERGER v. CITY OF SEATTLE                 7843
ter, and the Experience Music Project each year. The map
showing the performance locations places the street perform-
ers in areas that are plainly accessible to the corridors of traf-
fic and very near places where the public would naturally
congregate as they visit the City’s famous attractions. The
record shows that the performance locations were selected as
a result of a public process in which the street performers
themselves provided significant input. These sixteen locations
provide more than reasonable opportunity to communicate to
the five to eight performers who typically perform on the
Seattle Center grounds at peak times. Further, if the perfor-
mance locations prove inadequate for a particular perfor-
mance, a performer can request special approval for an
alternate performance location.

   Based on Berger’s assertion that “many” of the locations
are “far off the walkways,” the majority concludes, that “there
are conflicting inferences to be drawn regarding material facts
pertinent to the dispositive consideration, adequacy of access
to the intended audience.” Majority Op. 7774. By inference,
the majority suggests that the location rule must guarantee a
level of access that meets the speaker’s subjective expecta-
tion, something that our cases have not previously required.
In answering whether Berger and other street performers have
an objectively reasonable opportunity to communicate, the
record shows that the performance locations are all (1) within
the Seattle Center, (2) adjacent to pedestrian walkways, and
(3) near the Center’s most popular attractions. On this basis,
the street performers can reasonably expect that their perfor-
mances will be “visible and audible to [their intended audi-
ences], even if not as proximate as [they] might have liked.”
See Menotti, 409 F.3d at 1138. Berger’s assertion is, at most,
an expression of his subjective view that the designated loca-
tions prevent the most effective form of communication. It
does not create conflicting evidence as to whether the perfor-
mance locations objectively provide “reasonable opportunity
for communication.” Id. at 1141. Therefore, I would hold that
the record is sufficiently developed, and the City has met its
7844                   BERGER v. CITY OF SEATTLE
burden to show that street performers have ample, reasonable
alternatives for communication.

                                     IV

   I join in the majority’s conclusion that the active solicita-
tion ban is unconstitutional as presently written. Yet, I am
concerned that the majority opinion could be read to hold that
any restriction on solicitation is necessarily content-based and
therefore subject to strict scrutiny.

  I agree that solicitation falls within the protection of the
First Amendment. See Vill. of Schaumburg v. Citizens for a
Better Env’t, 444 U.S. 620, 628-32 (1980).4 Contrary to the
majority’s assertion, however, First Amendment jurispru-
dence generally treats regulation of solicitation as content-
neutral. The Supreme Court has characterized “the inherent
nature of solicitation itself, a content-neutral ground.” United
States v. Kokinda, 497 U.S. 720, 736 (1990). Likewise, in
Heffron v. International Society for Krishna Consciousness,
  4
    I note that charitable solicitation has been held to receive the full pro-
tections of the First Amendment. “[C]haritable solicitations ‘involve a
variety of speech interests . . . that are within the protection of the First
Amendment,’ and therefore have not been dealt with as ‘purely commer-
cial speech.’ ” Riley, 487 U.S. at 788 (quoting Schaumburg, 444 U.S. at
632). Non-charitable solicitation may not be entitled to the same measure
of protection as charitable solicitation. See id. at 796. If such solicitation
is motivated purely by profit and follows a provision of goods or services,
it may be more akin to commercial speech, and not fully protected expres-
sion. There has been no argument that the solicitation rule in this case reg-
ulates only commercial speech. And it is clear that the regulation applies
to both charitable and non-charitable solicitation by street performers.
Therefore, the majority correctly applies the test for fully protected
expression. Nonetheless, it seems likely that the street performers targeted
by the City’s regulations perform with an expectation of receiving remu-
neration. Although the record is not clear, I suspect that most of the street
performers are in the business of entertainment and provide entertainment
services and accept “contributions” and “donations” as a source of per-
sonal income. For them, their craft is their ware and their solicitation is
inevitably commercial in nature.
                   BERGER v. CITY OF SEATTLE                 7845
Inc., 452 U.S. 640, 648-49 (1981), the Court found a regula-
tion limiting solicitation in a public fairground to certain loca-
tions to be content-neutral, because it applied to all who
sought to solicit funds.

   Our own case law confirms that solicitation regulations can
be content-neutral. See ACORN v. City of Phoenix, 798 F.2d
1260 (9th Cir. 1986). In ACORN, the solicitation ordinance in
question prohibited solicitation of vehicles while they were
stopped in traffic. Id. at 1267-68. The ordinance provided:
“No person shall stand on a street or highway and solicit, or
attempt to solicit, employment, business or contributions from
the occupants of any vehicle.” Id. at 1262 (quoting Phoenix
City Ordinance § 36-101.01). The ordinance did not ban
solicitation of contributions altogether, but only regulated the
location and permissible targets for such activity. Id. at 1267.
The ordinance also permitted other forms of communication
(e.g. oral advocacy and distribution of literature). Id. We con-
cluded that the ordinance was content-neutral, because it did
“not single out any group or the content of any speech.” Id.
We further explained that the ordinance was not passed to
suppress any particular viewpoint but “was adopted to pro-
mote the city’s interest in ‘public peace, health and safety.’ ”
Id. at 1267-68.

   The majority relies on our decision in ACLU of Nevada v.
City of Las Vegas (ACLU II), 466 F.3d 784 (9th Cir. 2006),
for the proposition that a regulation banning conduct associ-
ated with solicitation is content-neutral, while a regulation
regulating the speech associated with solicitation is not. In
ACLU II, we considered whether an ordinance banning solici-
tation at certain Las Vegas locations was content-neutral. The
ordinance prohibited any solicitation, defined as “ ‘to ask,
beg, solicit or plead, whether orally, or in a written or printed
manner, for the purpose of obtaining money, charity, business
or patronage, or gifts or items of value for oneself or another
person or organization.’ ” ACLU II, 466 F.3d at 788 (quoting
Las Vegas Municipal Code § 10.44.010(A)). The ordinance
7846                  BERGER v. CITY OF SEATTLE
was interpreted to prohibit the distribution of handbills or
leaflets that solicit money or donations, regardless of whether
they involved a request for immediate or future donations. Id.

   The three-judge panel concluded that the ordinance was not
content-neutral because, “in order to enforce the regulation,
an official ‘must necessarily examine the content of the mes-
sage that is conveyed.’ ” Id. at 794 (quoting Forsyth County,
Ga. v. Nationalist Movement, 505 U.S. 123, 134 (1992)). In
other words, because law enforcement would have to read the
content of the message conveyed to determine whether it fell
within the ban, the ordinance was content-based. See id. at
794 & 796. The three-judge panel distinguished ACORN and
prior Supreme Court cases, which had previously held solici-
tation regulations to be content-neutral, by characterizing
those cases as involving regulations of the “act of solicitation”
and not “words of solicitation.” Id. In essence, the panel held
that solicitation regulations can be content-neutral only if they
regulate “an element of conduct interwoven with otherwise
expressive solicitation.” Id. at 795 (quoting Lee, 505 U.S. at
705 (Kennedy, J., concurring)). But, if the regulation restricts
only the speech associated with the solicitation, it is content-
based and therefore violates the First Amendment unless it
survives strict scrutiny. See id.

   The distinction, made in ACLU II between an “act of solici-
tation” and “words of solicitation,” would not make any dif-
ference under the majority’s content-neutrality analysis.
Based on ACLU II, the majority distinguishes the outcome in
ACORN, reasoning that the regulation there prohibited only
an act of solicitation: the immediate physical exchange of
money.5 Therefore, under the majority’s reasoning, a ban on
  5
    While the majority interprets the ordinance at issue in ACORN as pro-
hibiting “only the immediate physical exchange of money,” I disagree. I
read the ordinance as clearly applying to any solicitation of or “attempt to
solicit employment, business or contributions” regardless of whether
money was physically exchanged. See ACORN, 798 F.2d at 1262.
                      BERGER v. CITY OF SEATTLE                        7847
in-hand solicitation involving the physical exchange of money
would be content-neutral. But applying the logic of ACLU II
to the facts of ACORN, the distinction fails to reconcile the
different outcomes.

   As a practical matter, there can be no act of solicitation
without words of solicitation. That is, all solicitation involves
expressive speech or conduct. A solicitation is nothing more
than a request in which the solicitor communicates, in some
fashion, his desire that the person solicited do something,
such as give money, join an organization, transact business,
etc.6 If there is no such expression, it cannot be said that any
act of solicitation has occurred. Therefore, whether the regula-
tion restricts conduct or speech, the applicability of the regu-
lation depends on an evaluation of the content of the speech
associated with the conduct.

   For example, to determine whether an exchange of money
is the result of a solicitation or a voluntary gesture of gratitude
between old friends, there must necessarily be an evaluation
of both conduct (the in-hand exchange of money) and the
expressive communication associated with it. What did the
recipient of the money communicate that led to the exchange?
If he asked for money, then the regulation applies. If he
merely expressed gratitude for his old friend and the donor
volunteered the money, the regulation does not apply. Under
the majority’s reasoning, no regulation that applies to an “act
of solicitation” can ever be content-neutral, because conduct
only becomes an act of solicitation when it is associated with
words of solicitation. And to find words of solicitation, there
must necessarily be some evaluation of the content of the
communication associated with the conduct.
  6
   A common dictionary defines “solicit” as “to approach with a request
or a plea (as in selling or begging) . . . to endeavor to obtain by asking or
pleading . . . .” Webster’s Third New International Dictionary 2169
(1993).
7848                  BERGER v. CITY OF SEATTLE
   Under the majority’s reasoning, the ordinance in ACORN
should have been held to be content-based, because to deter-
mine its applicability, law enforcement was required to evalu-
ate the content of communications to determine whether
individuals standing alongside stopped vehicles were asking
the occupants for money, as opposed to simply communicat-
ing their views on political issues. Therefore, either ACORN
or ACLU II was wrongly decided. Given the broad treatment
of general solicitation regulations as content-neutral, I suggest
the latter. In my view, ACLU II took the term “content-based”
to its literal extreme and employed a hyper-technical analysis
that effectively precludes any reasonable time, place, or man-
ner restrictions on solicitation. Consequently, I find the major-
ity’s reliance on ACLU II to be misplaced.

   The mere fact that a regulation requires an evaluation of the
content of a communication is not determinative as to whether
the regulation, on its face, is an impermissible content-based
regulation. See Ctr. for Bio-Ethical Reform, Inc. v. Los Ange-
les County Sheriff Dept., 533 F.3d 780, 789 n.5 (9th Cir.
2008). Any regulation of solicitation necessarily requires an
evaluation of the communication to determine whether it falls
within the regulation. But such an evaluation is not necessar-
ily dependent on the substantive content of the message. It
turns, instead, on the general character or form of the commu-
nication or the type or class of speech involved.

   In Hill v. Colorado, 530 U.S. 703, 722 (2000), the Supreme
Court upheld a Colorado statute banning any leafletting, dis-
playing of signs, engaging in oral protest, education, or coun-
seling within eight feet of any person within a radius of one-
hundred feet of a health care facility.7 The Court considered
  7
   In Hill, the challenged statute provided, “No person shall knowingly
approach another person within eight feet of such person, unless such
other person consents, for the purpose of passing a leaflet or handbill to,
displaying a sign to, or engaging in oral protest, education, or counseling
with such other person in the public way or sidewalk area within a radius
of one hundred feet from any entrance door to a health care facility. . . .”
Hill, 530 U.S. at 708 (citing Colo. Rev. Stat. § 18-9-122).
                   BERGER v. CITY OF SEATTLE                  7849
whether such a proscription was content-neutral, because
enforcement of the statute required an examination of the oral
statements made by a person suspected of violating the stat-
ute. Id. at 720. In holding the statute to be content-neutral, the
Court noted:

    It is common in the law to examine the content of a
    communication to determine the speaker’s purpose.
    Whether a particular statement constitutes a threat,
    blackmail, an agreement to fix prices, a copyright
    violation, a public offering of securities, or an offer
    to sell goods often depends on the precise content of
    the statement. We have never held, or suggested, that
    it is improper to look at the content of an oral or
    written statement in order to determine whether a
    rule of law applies to a course of conduct.

Hill, 530 U.S. at 721. The Court reasoned that even if a “cur-
sory examination” were required to determine whether the
statute applied, such an examination would not be problem-
atic. See id. at 721-22.

   First Amendment case law demonstrates that we afford
varying degrees of protection to different types of speech.
Political speech, for example, is at the core of First Amend-
ment protection and any restrictions placed upon it must
weather an exacting, strict scrutiny. See, e.g., McIntyre v.
Ohio Elections Comm’n, 514 U.S. 334, 347 (1995) (citing
Roth v. United States, 354 U.S. 476, 484 (1957)); ACLU of
Nevada v. Heller, 378 F.3d 979, 988 (9th Cir. 2004). In con-
trast, purely commercial speech has been afforded a more
“limited measure of protection, commensurate with its subor-
dinate position in the scale of First Amendment values.”
Ohralik v. Ohio State Bar Ass’n, 436 U.S. 447, 456 (1978).
Presumably, a regulation that applies only to commercial
speech requires an evaluation of the content of the speech to
determine the character or type of speech (whether it is com-
mercial). Yet, this type of evaluation has not generally been
7850                BERGER v. CITY OF SEATTLE
held to be content-based and does not trigger strict scrutiny
review. In the same way, an evaluation of a particular com-
munication to determine whether it is a solicitation is not
based on the substantive content of the message or the view-
point of the speaker. It is, instead, a cursory evaluation to
determine the general character or form of the speech itself.
This evaluation of form does not make the regulation content-
based.

   Further, in the abstract, a simple solicitation of funds does
not necessarily involve the exposition of any ideas. As the
Supreme Court has stated, charitable solicitation falls within
the greater protection of the First Amendment, because it “is
characteristically intertwined with informative and perhaps
persuasive speech seeking support for particular causes or for
particular views on economic, political, or social issues.”
Schaumburg, 444 U.S. at 632. “[C]haritable appeals for funds
. . . involve a variety of speech interests—communication of
information, the dissemination and propagation of views and
ideas, and the advocacy of causes—that are within the protec-
tion of the First Amendment.” Id. Consequently, the substan-
tive content of a solicitation triggering constitutional
protection is not the mere request for funds, but the view-
points, ideas and persuasive speech that are intertwined and
communicated with the solicitation. A regulation that asks
only whether the communication is a solicitation of any kind
does not require an evaluation of any substantive content.
Therefore, the type of evaluation required by a typical solici-
tation regulation (i.e. whether the communication is a solicita-
tion) is not the type of content-based evaluation that the First
Amendment disfavors.

   In my view, a solicitation regulation is content-neutral if (1)
the underlying purpose of the regulation is not to suppress a
particular viewpoint or any substantive idea;8 (2) the regula-
  8
   See Ward, 491 U.S. at 791 (stating that the government’s purpose in
adopting the regulation is the primary consideration).
                      BERGER v. CITY OF SEATTLE                      7851
tion, on its face, does not single out particular substantive
content for differential treatment;9 and (3) the regulation does
not single out a particular group.10 In other words, if a solicita-
tion rule applies even-handedly to anyone who solicits, it is
content-neutral. See Heffron, 452 U.S. at 648-49.

   However, I join the majority in invalidating the City’s
active solicitation ban, because this particular regulation does
more than generally ban solicitation or regulate only the man-
ner of solicitation. It singles out a particular group that is
defined, in part, by the medium through which they express
themselves and the substantive message they convey. It also
requires more than a technical evaluation of the general char-
acter of the communication. To enforce the ban, an official
must first determine whether the communication was a solici-
tation (which would be a permissible content-neutral evalua-
tion). The official must then determine whether the
solicitation was active or passive (also a content-neutral eval-
uation). If the speech is an active solicitation, then the rule
requires the official to (1) determine who made the solicita-
tion and whether that person is a street performer, and (2)
evaluate whether the active solicitation was made in connec-
tion with the street performer’s artistic expression or perfor-
mance (as opposed to soliciting funds for some other cause).
As written, the rule targets only those involved in artistic
expression. In my view, it improperly focuses on who is doing
the soliciting and for what purpose they are soliciting, con-
verting the rule into an impermissible content-based regula-
tion.




  9
   See Foti v. City of Menlo Park, 146 F.3d 629, 636 n.7 (9th Cir. 1998).
  10
    See ACORN, 798 F.2d at 1267 (a restriction on solicitation that “does
not single out any group or the content of any speech” is content-neutral).